Exhibit 10.29

ACCRETIVE HEALTH, INC.

401 N. Michigan Avenue

Suite 2700

Chicago, Illinois 60611

July 10, 2014

Emad Rizk, M.D.

 

Re: Offer Letter

Dear Emad:

On behalf of Accretive Health, Inc. (the “Company”), we are pleased to offer you
this letter agreement (this “Agreement”), which sets forth all of the terms and
conditions of your employment with the Company.

 

1. At-Will Employment. Your employment with the Company under this Agreement
will commence on July 21, 2014 and will continue for an indefinite term. Your
employment with the Company will be “at-will,” and will be terminable by you or
the Company at any time and for any reason (or no reason), subject to the terms
and conditions hereof.

 

2. Title and Reporting. During the term of your employment with the Company, you
will serve as the Chief Executive Officer of the Company and you will report
directly to the Board of Directors of the Company (the “Board”). In addition,
the Board will take such action as may be necessary to appoint or elect you as a
member of the Board as of the date you commence employment with the Company.
Thereafter, during your employment with the Company and so long as you remain
the Chief Executive Officer of the Company, the Board will nominate you for
re-election as a member of the Board at the expiration of the then current term,
provided that the foregoing will not be required to the extent prohibited by
applicable legal or regulatory requirements. So long as you remain an employee
of the Company, your service on the Board will be without any additional
compensation.

 

3. Duties and Responsibilities. You will have the duties and responsibilities
that are normally associated with the position described above and such
additional executive responsibilities as may be prescribed by the Board from
time to time that are not materially inconsistent with your position. During
your period of employment, you will devote substantially all of your business
time, energy and efforts to your obligations hereunder and to the affairs of the
Company; provided that the foregoing will not prevent you from (i) with prior
written approval of the Board, serving on the boards of directors (and board
committees) of non-profit organizations and other for profit companies,
(ii) participating in charitable, civic, educational, professional, community or
industry affairs, (iii) managing your passive personal investments, and
(iv) engaging in the outside activities listed on Exhibit A hereto, in each
case, so long as such activities, individually or in the aggregate, do not
materially interfere with your duties hereunder or create a potential business
or fiduciary conflict.



--------------------------------------------------------------------------------

4. Base Salary. You will receive a base salary at a rate of $750,000 per annum,
which will be paid in equal installments in accordance with the Company’s normal
payroll practices as in effect from time to time. Your base salary will be
subject to review each year for possible increase (but not decrease) by the
Board in its sole discretion. The base salary as determined herein from time to
time will constitute “Base Salary” for purposes of this Agreement.

 

5. Annual Bonus. You will be eligible to receive an annual cash incentive award
in respect of each calendar year that ends during the period of your employment
with the Company based on the achievement of performance goals established by
the Board (or its Compensation Committee). The target amount of any such award
will be at least 100% of the Base Salary (the “Target Bonus”) earned by you for
the calendar year in question (pro rated for any partial year). The amount to be
paid for any calendar year (which amount may be less, or more, than the target
amount, subject to a cap of 200% of your Base Salary) will be determined in good
faith by the Board (or its Compensation Committee), and any amount earned will
be paid to you in the calendar year following the calendar year to which such
award relates at the same time annual cash incentive awards are paid to other
senior executives of the Company. The Company generally targets payment of
annual cash incentive awards on or about March 15th of the calendar year
following the calendar year for which such awards are earned.

 

6. Sign-On Equity Awards. Contemporaneously with your commencement of employment
with the Company, you will be granted the following Company equity awards:

 

  (a) An employment inducement, nonstatutory stock option to purchase 2,700,000
shares of the Company’s common stock to be subject to such terms and conditions
as are set forth in a nonstatutory stock option agreement substantially in the
form attached hereto as Exhibit B.

 

  (b) An employment inducement award of 1,000,000 restricted shares of the
Company’s common stock to be subject to such terms and conditions as are set
forth in a restricted stock award agreement substantially in the form attached
hereto as Exhibit C.

 

7. Employee Benefits. You will be entitled to participate in the employee and
fringe benefit plans and programs (including, without limitation, health,
retirement and vacation programs) of the Company in effect during your
employment that are generally available to the senior management of the Company,
subject to and on a basis consistent with the terms, conditions and overall
administration of such plans and programs. In addition, you will be entitled to
relocation benefits commensurate with your position, in accordance with the
Company’s relocation program as in effect from time to time.

 

8. Termination.

 

  (a)

Your employment with the Company and its subsidiaries will terminate (i) upon
your written notice to the Company of a termination for Good Reason, (ii) upon

 

2



--------------------------------------------------------------------------------

  your thirty (30) days’ prior written notice to the Company of your voluntary
termination of employment without Good Reason (which the Company may, in its
sole discretion, make effective earlier than any notice date), (iii) immediately
upon your death or upon written notice by the Company to you of a termination of
employment for Cause or without Cause (other than for death or “Disability” (as
defined in Section 8(b)(ii) hereof)), or (iv) upon ten (10) days’ prior written
notice by the Company to you of your termination of employment due to
Disability.

 

  (b) For purposes of this Agreement:

 

  (i) “Cause” means: (A) your conviction of, or plea of guilty or nolo
contendere to, a felony; (B) in carrying out your duties hereunder, your
engaging in conduct that constitutes gross neglect or willful misconduct and
that, in either case, results in material economic or reputational harm to the
Company; (C) your willful breach of any provision of this Agreement or any
applicable non-disclosure, non-competition, non-solicitation or other similar
restrictive covenant obligation owed to the Company, and such breach results in
material economic or reputational harm to the Company; (D) your repeated
refusal, or failure to undertake good faith efforts, to perform your material
duties and responsibilities hereunder for the Company; or (E) your engaging in
willful misconduct resulting in or intended to result in direct personal gain to
you at the Company’s expense; provided that the events described in clauses (B),
(C), (D) and (E) above shall constitute Cause only if you fail to cure such
event within thirty (30) days after receipt from the Company of written notice
of the event which constitutes Cause. The Company must provide you with a
written notice detailing the specific circumstances alleged to constitute Cause
within ninety (90) days after the first occurrence of such circumstances, and
actually terminate employment within thirty (30) days following the expiration
of your thirty (30)-day cure period described above. Otherwise, the Company will
be deemed to have irrevocably waived any claim of such circumstances as “Cause.”

 

  (ii) “Disability” means you have been unable, with or without reasonable
accommodation and due to physical or mental incapacity, to substantially perform
your duties and responsibilities hereunder for a period of one hundred eighty
(180) days in any three hundred, sixty-five (365)-day period.

 

  (iii)

“Good Reason” means the occurrence of any of the following events, without your
express written consent, unless such events are fully corrected in all material
respects by the Company within thirty (30) days following your written notice to
the Company: (A) material diminution in your title, powers, functions, duties,
authorities or responsibilities, including, without limitation, any change to
the Company’s reporting structure that would require you to report directly to
someone other than the Board (other than temporarily while physically or
mentally

 

3



--------------------------------------------------------------------------------

  incapacitated or as required by applicable law); (B) reduction of your Base
Salary or Target Bonus opportunity; (C) any relocation of your principal office,
or principal place of employment, to a location that is more than forty
(40) miles from its location in Chicago, Illinois, as of the date hereof; or
(D) any material breach by the Company of its material obligations hereunder.
You must provide the Company with a written notice detailing the specific
circumstances alleged to constitute Good Reason within ninety (90) days after
the first occurrence of such circumstances, and actually terminate employment
within thirty (30) days following the expiration of the Company’s thirty
(30)-day cure period described above. Otherwise, you will be deemed to have
irrevocably waived any claim of such circumstances as “Good Reason.”

 

9. Severance.

 

  (a) In the event of your termination of employment from the Company by reason
of your death, Disability, voluntary resignation without Good Reason or by the
Company for Cause, you will be entitled to receive (i) any unpaid Base Salary
through the date of termination, (ii) except in the case of your termination by
the Company for Cause, any annual bonus earned but unpaid with respect to the
fiscal year ending on or preceding the date of termination, payable at the same
time as it would have been paid had you not undergone a termination of
employment, (iii) except in the case of your termination by the Company for
Cause or by you without Good Reason, a pro-rata portion of an annual bonus for
the calendar year in which your termination occurs based on actual results for
such year (determined by multiplying the amount of such bonus which would be due
for the full calendar year by a fraction, the numerator of which is the number
of days during the calendar year of termination that you are employed by the
Company and the denominator of which is 365), payable at the same time as it
would have been paid had you not undergone a termination of employment,
(iv) reimbursement in accordance with applicable Company policy for any
unreimbursed business expenses incurred through the date of termination, (v) any
accrued but unused vacation time in accordance with Company policy, and (vi) all
other payments, benefits or fringe benefits to which you are entitled under the
terms of any applicable compensation or equity arrangement or employee benefit
plan or program of the Company (collectively, Sections 9(a)(i) through 9(a)(vi)
hereof will be hereafter referred to as the “Accrued Benefits”).

 

  (b) In the event of your termination of employment from the Company by you for
Good Reason or by the Company without Cause, the Company will pay or provide you
with the following severance benefits:

 

  (i) the Accrued Benefits;

 

  (ii) subject to your continued compliance with all of your post-termination
obligations to the Company, a cash amount equal to two times your Base Salary
plus two times your Target Bonus, paid monthly for a period of twenty-four
(24) months following such termination; and

 

4



--------------------------------------------------------------------------------

  (iii) subject to (A) your timely election of, continued eligibility for,
continuation coverage under the Consolidated Omnibus Budget Reconciliation Act
of 1985, as amended (“COBRA”), (B) your continued copayment of premiums at the
same level and cost to you as if you were an employee of the Company (excluding,
for purposes of calculating cost, an employee’s ability to pay premiums with
pre-tax dollars), and (C) your continued compliance with all of your
post-termination obligations to the Company, continued participation in the
Company’s group health plan (to the extent permitted under applicable law and
the terms of such plan) which covers you (and your eligible dependents) for a
period of twenty-four (24) months following such termination at the Company’s
expense; provided that the Company will report to the appropriate tax
authorities taxable income to you equal to the portion of the deemed cost of
such participation (based on applicable COBRA rates) not paid by you; and
provided, further, that in the event that you obtain other employment that
offers group health benefits, such continuation of coverage by the Company will
immediately cease. Notwithstanding the foregoing, in the event that providing
the foregoing coverage would result in the imposition on you of additional taxes
under Section 105(h) of Internal Revenue Code, or the imposition of excise taxes
on the Company for failure to comply with the nondiscrimination requirements of
the Patient Protection and Affordable Care Act of 2010, as amended, and the
Health Care and Education Reconciliation Act of 2010, as amended (to the extent
applicable), you and the Company hereby agree to negotiate in good faith to
modify the foregoing provision in such manner as to avoid the imposition of such
additional taxes or excise taxes while also maintaining, to the maximum extent
reasonably possible, the original intent and economic benefits to you and the
Company under this Section 9(b)(iii).

 

  (c) Payment of all amounts described in this Section 9 beyond the Accrued
Benefits (other than the amount described in Section 9(a)(iii) hereof) (the
“Severance Payments”) will only be payable if you deliver to the Company and do
not revoke a general release of claims in favor of the Company and its
affiliates substantially in the form of the release attached hereto as
Exhibit D. Such release will be provided to you within seven (7) days of your
termination of employment and must be executed and delivered (and no longer
subject to revocation, if applicable) within sixty (60) days following
termination. To the extent that payment of any amount of the Severance Payments
constitutes “nonqualified deferred compensation” for purposes of “Code
Section 409A” (as defined in Section 15 hereof), any such payment scheduled to
occur during the first sixty (60) days following the termination of employment
will not be paid until the sixtieth (60th) day following such termination of
employment and will include payment of any amount that was otherwise scheduled
to be paid prior thereto. Payment of the Accrued Benefits shall be made in a
timely manner consistent with state law, regardless of whether you deliver a
general release of claims.

 

5



--------------------------------------------------------------------------------

10. Proprietary Interests Protection Agreement. As a condition to your
employment, you will execute the Company’s standard Proprietary Interests
Protection Agreement substantially in the form attached hereto as Exhibit E.

 

11. No Assignments. This Agreement is personal to each of the parties hereto.
Except as provided herein, no party may assign or delegate any right or
obligation hereunder without first obtaining the written consent of the other
party hereto. The Company may assign this Agreement to any successor to all or
substantially all of the business and/or assets of the Company, provided that
the Company will require such successor to expressly assume and agree to perform
this Agreement in the same manner and to the same extent that the Company would
be required to perform it if no such succession had taken place. As used in this
Agreement, “Company” will mean the Company and any successor to its business
and/or assets, which assumes and agrees to perform the duties and obligations of
the Company under this Agreement by operation of law or otherwise.

 

12. Withholding Taxes. The Company shall withhold from any and all amounts
payable to you hereunder such federal, state and local taxes as may be required
to be withheld pursuant to any applicable law or regulation.

 

13. Governing Law. The terms of this Agreement and your employment with the
Company will be governed by the laws of the State of Illinois, without giving
effect to the conflicts of laws principles thereof.

 

14. Indemnification and Liability Insurance. The Company will provide you with
indemnification protection and directors’ and officers’ liability insurance
coverage to the same extent as the Company covers its other officers and
directors. These obligations will survive the termination of your employment
with the Company. In addition to the foregoing, contemporaneously with your
commencement of employment with the Company, you and the Company will sign the
Company’s standard form of indemnification agreement substantially in the form
attached hereto as Exhibit F.

 

15. Section 409A Compliance.

 

  (a) The intent of the parties is that payments and benefits under this
Agreement comply with, or be exempt from, Internal Revenue Code Section 409A and
the regulations and guidance promulgated thereunder (collectively “Code
Section 409A”) and, accordingly, to the maximum extent permitted, this Agreement
will be interpreted to be in compliance therewith. To the extent that any
provision hereof is modified in order to comply with Code Section 409A, such
modification will be made in good faith and will, to the maximum extent
reasonably possible, maintain the original intent and economic benefit to you
and the Company of the applicable provision without violating the provisions of
Code Section 409A. In no event whatsoever will the Company be liable for any
additional tax, interest or penalty that may be imposed on you by Code
Section 409A or for damages for failing to comply with Code Section 409A.

 

6



--------------------------------------------------------------------------------

  (b) A termination of employment will not be deemed to have occurred for
purposes of any provision of this Agreement providing for the payment of any
amount or benefit that is considered “nonqualified deferred compensation” under
Code Section 409A upon or following a termination of employment unless such
termination is also a “separation from service” within the meaning of Code
Section 409A and, for purposes of any such provision of this Agreement,
references to a “termination,” “termination of employment” or like terms will
mean “separation from service.” If you are deemed on the date of termination to
be a “specified employee” within the meaning of that term under Code
Section 409A(a)(2)(B), then with regard to any payment or the provision of any
benefit that is considered “nonqualified deferred compensation” under Code
Section 409A payable on account of a “separation from service,” such payment or
benefit will be made or provided at the date which is the earlier of (A) the
expiration of the six (6)-month period measured from the date of your
“separation from service,” and (B) the date of your death, to the extent
required under Code Section 409A. Upon the expiration of the foregoing delay
period, all payments and benefits delayed pursuant to this section will be paid
or reimbursed to you in a lump sum and all remaining payments and benefits due
under this Agreement (if any) will be paid or provided in accordance with the
normal payment dates specified for them herein.

 

  (c) With regard to any provision herein that provides for reimbursement of
costs and expenses or in-kind benefits, except as permitted by Code
Section 409A, (i) the right to reimbursement or in-kind benefits will not be
subject to liquidation or exchange for another benefit, (ii) the amount of
expenses eligible for reimbursement, or in-kind benefits, provided during any
taxable year will not affect the expenses eligible for reimbursement, or in-kind
benefits to be provided, in any other taxable year, and (iii) such payments will
be made on or before the last day of your taxable year following the taxable
year in which the expense occurred.

 

  (d) For purposes of Code Section 409A, your right to receive any installment
payments pursuant to this Agreement will be treated as a right to receive a
series of separate and distinct payments. Whenever a payment under this
Agreement specifies a payment period with reference to a number of days, the
actual date of payment within the specified period will be within the sole
discretion of the Company.

 

  (e) Notwithstanding any other provision of this Agreement to the contrary, in
no event will any payment that constitutes “nonqualified deferred compensation”
for purposes of Code Section 409A be subject to offset by any other amount
unless otherwise permitted by Code Section 409A.

 

7



--------------------------------------------------------------------------------

16. Entire Agreement; Amendment. This Agreement and the exhibits hereto
constitute the entire agreement between you and the Company with respect to the
subject matter hereof and supersede any and all prior agreements or
understandings between you and the Company with respect to the subject matter
hereof, whether written or oral. This Agreement may be amended or modified only
by a written instrument executed by you and the Company.

 

17. Legal Fees. Upon presentation of appropriate documentation and subject to
your continued employment with the Company at the time of payment, the Company
shall pay your reasonable legal counsel fees incurred in connection with the
negotiation and documentation of this Agreement, up to a maximum of $30,000.
Such payment shall be remitted within thirty (30) business days of receipt of
appropriate documentation.

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

8



--------------------------------------------------------------------------------

This Agreement is intended to be a binding obligation on you and the Company
regarding your employment with the Company. If this Agreement accurately
reflects your understanding as to the terms and conditions of your employment
with the Company, please sign and date one copy of this Agreement and return the
same to us for the Company’s records. You should make a copy of the executed
Agreement for your records.

Emad, on behalf of the Company, we are pleased to offer you this role and the
compensation package set forth in this Agreement.

 

Very truly yours, LOGO [g679613mage10.jpg]

 

Steven Shulman Chairman of the Board of Directors

The above terms and conditions accurately reflect our understanding regarding
the terms and conditions of my employment with the Company, and I hereby confirm
my agreement to the same.

 

Dated: July 10, 2014     LOGO [g679613image004.jpg]    

 

    Emad Rizk, M.D.

Signature Page - Emad Rizk Offer Letter Agreement



--------------------------------------------------------------------------------

EXHIBIT A

PERMITTED OUTSIDE ACTIVITIES



--------------------------------------------------------------------------------

PERMITTED OUTSIDE ACTIVITIES

During the period of employment with the Company, Dr. Rizk may serve on the
National Clinical Advisory Board and the National Quality Review, and may
continue to serve on the boards of directors/trustees of the following entities:
(1) DMAA: Care Continuum Alliance; (2) National Association for Hispanic Health;
(3) University of Miami; (4) University of North Texas, (5) Accuray
Incorporated; and (6) Managed Care Magazine.

 

A-1



--------------------------------------------------------------------------------

EXHIBIT B

NONSTATUTORY STOCK OPTION AWARD AGREEMENT



--------------------------------------------------------------------------------

Accretive Health, Inc.

Nonstatutory Stock Option Award Agreement

GENERAL TERMS AND CONDITIONS

This Nonstatutory Stock Option Award is granted to the Participant on a
stand-alone basis, outside the Accretive Health, Inc. 2010 Stock Incentive Plan
(the “Plan”), as a material inducement for the Participant to accept the
position of Chief Executive Officer of the Company and enter into the Offer
Letter Agreement with the Company dated July 10, 2014 (the “Offer Letter
Agreement”). Notwithstanding the foregoing, it is intended that all of the terms
and conditions of the Plan that would otherwise have been applicable to this
Nonstatutory Stock Option Award had this Nonstatutory Stock Option Award been
granted under the Plan (except as otherwise expressly provided herein) be
applicable to this Nonstatutory Stock Option Award, and accordingly, references
to the Plan are made herein for such purpose and those terms are incorporated
herein by reference. The Plan is attached as Exhibit 10.23 to Amendment No. 4 to
the Company’s Registration Statement on Form S-1/A filed with the Securities and
Exchange Commission on April 26, 2010.

For valuable consideration, receipt of which is acknowledged, the parties hereto
agree as follows:

1. Grant of Option.

This Nonstatutory Stock Option Award Agreement (this “Agreement”) evidences the
grant by the Company, on July 21, 2014 (the “Grant Date”), to the Participant,
an employee of the Company, of an option to purchase, in whole or in part, on
the terms provided herein and in the Plan, 2,700,000 shares (the “Shares”) of
common stock, $0.01 par value per share, of the Company (“Common Stock”) at an
exercise price of $            1 (the “Exercise Price”). Unless earlier
terminated, this option shall expire at 5:00 p.m., Eastern time, on the tenth
anniversary of the Grant Date (the “Final Exercise Date”).

It is intended that the option evidenced by this agreement shall not be an
incentive stock option as defined in Section 422 of the Internal Revenue Code of
1986, as amended, and any regulations promulgated thereunder (the “Code”).
Except as otherwise indicated by the context, the term “Participant”, as used in
this option, shall be deemed to include any person who acquires the right to
exercise this option validly under its terms.

2. Vesting Schedule.

(a) General. Except as provided in Sections 2(b) and 2(c) hereof, so long as the
Participant is employed by the Company, this option shall become vested, and
exercisable, in four (4) equal annual installments on each of the first, second,
third and fourth anniversaries of the Grant Date with respect to the shares of
Common Stock issuable hereunder, and thus shall become fully vested and
exercisable as to all such Shares no later than the fourth anniversary of

 

1 

To be the closing price of a share of Common Stock on the Grant Date.

 

B-1



--------------------------------------------------------------------------------

the Grant Date, subject to the Participant’s continued employment with the
Company on each applicable vesting date. The right of exercise hereunder shall
be cumulative so that to the extent that the option is not exercised in any
period to the maximum extent permissible it shall continue to be exercisable, in
whole or in part, with respect to all Shares for which it is vested until the
earlier of the Final Exercise Date and the termination of this option under
Section 3 hereof or the Plan. Any fractional shares resulting from the
application of the vesting provisions contained in this Section 2 shall be
rounded down to the nearest whole number of shares.

(b) Termination Without Cause or For Good Reason. Notwithstanding the provisions
of Section 2(a) hereof, in the event of the Participant’s termination of
employment by the Company without “Cause” or by the Participant for “Good
Reason” (each, as defined in the Offer Letter Agreement), the unvested portion
of this option outstanding at the time of such termination shall become vested
and exercisable as of the date of such termination as follows:

(i) a pro rata portion of this option shall become vested and exercisable
determined by multiplying the number of shares of Common Stock underlying this
option that would have become vested and exercisable on the anniversary of the
Grant Date immediately following the date of such termination had such
termination not occurred, by a fraction, the numerator of which is the number of
days in which the Participant was employed by the Company for the period
beginning on the anniversary of the Grant Date immediately preceding the date of
such termination (or the Grant Date, if such termination occurs prior to the
first anniversary of the Grant Date) and ending on the date of such termination,
and the denominator of which is 365; plus

(ii) an additional portion of this option shall become vested and exercisable
with respect to 25% of the shares of Common Stock underlying this option.
Following the date of such termination, the vested portion of this option shall
remain exercisable in accordance with the otherwise applicable provisions
hereof.

(c) Change in Control. Notwithstanding the provisions of Sections 2(a) and 2(b)
hereof, in the event of the Participant’s termination of employment by the
Company without Cause or by the Participant for Good Reason, in either case,
upon or within two (2) years following the occurrence of a “Change in Control”
(as defined below), any unvested portion of this option outstanding at the time
of such termination shall become vested and exercisable as of the date of such
termination, and shall remain exercisable in accordance with the otherwise
applicable provisions hereof. Notwithstanding the foregoing, in the event of a
Reorganization Event pursuant to which this option is to be terminated, all of
the unvested portion of this option will become vested and exercisable upon
written notice to the Participant no less than ten (10) days before such
Reorganization Event.

For purposes hereof, the term “Change in Control” means: (i) any “person”, as
such term is used as of the Grant Date in Section 13(d) of the Securities
Exchange Act of 1934, as amended, or group of persons, becomes (directly or
indirectly) a “beneficial owner”, as such term is used as of the Grant Date in
Rule 13d-3 promulgated under that Securities Exchange Act of 1934, as amended,
of a percentage of the outstanding voting securities of the Company

 

B-2



--------------------------------------------------------------------------------

(measured either by number of outstanding voting securities or by voting power)
equal to at least fifty percent (50%) of the outstanding voting securities of
the Company; (ii) a majority of the members of the Board of Directors of the
Company consists of individuals other than “Incumbent Directors,” which term
means the members of such Board of Directors on the Grant Date; provided that
any individual becoming a director subsequent to such date whose election or
nomination for election was supported (other than in connection with any actual
or threatened proxy contest) by two-thirds of the directors who then comprised
the Incumbent Directors will be considered to be an Incumbent Director; or
(iii) (A) the Company combines with another entity and is the surviving entity,
or (B) all or substantially all of the assets or business of the Company is
disposed of pursuant to a sale, merger, consolidation, liquidation, dissolution
or other transaction or series of transactions (collectively, a “Triggering
Event”), unless the holders of the Company’s outstanding voting securities
immediately prior to such Triggering Event own, directly or indirectly, by
reason of their ownership of the Company’s outstanding voting securities
immediately prior to such Triggering Event, more than fifty percent (50%) of the
outstanding voting securities (measured both by number of outstanding voting
securities and by voting power) of (x) in the case of a combination in which the
Company is the surviving entity, the surviving entity, and (y) in any other
case, the entity (if any) that succeeds to substantially all of the Company’s
business and assets.

3. Exercise of Option.

(a) Form of Exercise. Each election to exercise this option shall be in writing,
signed by the Participant, and received by the Company at its principal office,
accompanied by this agreement, and payment in full in the manner provided in the
Plan. Alternatively, the exercise can be effected using the software solution
provided by the Company’s option management software vendor, with payment in
full in the manner provided in the Plan. The Participant may purchase less than
the number of shares covered hereby, provided that no partial exercise of this
option may be for any fractional share. No Shares will be issued until the
Participant has executed any and all agreements that the Company may require the
Participant to execute in connection with such exercise and/or in connection
with any transactions involving the Shares (for example, not by limitation,
lock-up agreements and FINRA questionnaires).

(b) Continuous Relationship with the Company Required. Except as otherwise
provided in this Section 3, this option may not be exercised unless the
Participant, at the time he exercises this option, is, and has been at all times
since the Grant Date, an employee or officer of or consultant or advisor to, the
Company or any other entity the employees, officers, directors, consultants, or
advisors of which are eligible to receive option grants under the Plan (an
“Eligible Participant”).

(c) Termination of Relationship with the Company. If the Participant ceases to
be an Eligible Participant for any reason, then, except as provided in paragraph
(d) below, the right to exercise this option shall terminate ninety (90) days
(or one (1) year, in the case of a cessation resulting from the Participant’s
death or disability) after such cessation (but in no event after the Final
Exercise Date), provided that this option shall be exercisable only to the
extent that the Participant was entitled to exercise this option on the date of
such cessation. Notwithstanding the foregoing, if the Participant, prior to the
Final Exercise Date, violates the non-competition or

 

B-3



--------------------------------------------------------------------------------

confidentiality provisions of any employment contract, confidentiality and
nondisclosure agreement or other agreement between the Participant and the
Company, including the provisions of Section 6 of this Agreement, the right to
exercise this option shall terminate immediately upon such violation.

(d) Termination for Cause. If, prior to the Final Exercise Date, the
Participant’s employment or other relationship with the Company is terminated by
the Company for “Cause” (as defined in the Offer Letter Agreement), the right to
exercise this option shall terminate immediately upon the effective date of such
termination of employment or other relationship. The Participant’s employment or
other relationship shall be considered to have been terminated for “Cause” if
the Company determines, within thirty (30) days after the Participant’s
resignation, that termination for Cause was warranted. In the event that the
Participant is terminated for Cause, the Company shall be entitled to pursue the
remedies set forth in Section 6(h) of this Agreement.

4. Withholding.

No Shares will be issued pursuant to the exercise of this option unless and
until the Participant pays to the Company, or makes provision satisfactory to
the Company for payment of, any federal, state or local withholding taxes
required by law to be withheld in respect of this option.

5. Transfer Restrictions.

This option may not be sold, assigned, transferred, pledged or otherwise
encumbered by the Participant, either voluntarily or by operation of law, except
by will or the laws of descent and distribution, and, during the lifetime of the
Participant, this option shall be exercisable only by the Participant.

6. Restrictive Covenants.

(a) General. This option represents a substantial economic benefit to the
Participant. The Participant, by virtue of such Participant’s role with the
Company, has access to, and is involved in the formulation of, certain
confidential and secret information of the Company regarding its operations and
each Participant could materially harm the business of the Company by competing
with the Company or soliciting employees or customers of the Company.

(b) Non -Solicitation. During the time in which Participant performs services
for the Company and for a period of twenty-four (24) months after the
Participant ceases to perform services for the Company, regardless of the
reason, Participant shall not, directly or indirectly, either alone or in
conjunction with any person, firm, association, company or corporation:

(i) Hire, recruit, solicit or otherwise attempt to employ or retain or enter
into any business relationship with, any person who is or was an employee of the
Company within the twelve (12)-month period immediately preceding the cessation
of Participant’s service with the Company; or

 

B-4



--------------------------------------------------------------------------------

(ii) Solicit the sale of any products or services that are similar to or
competitive with products or services offered by, manufactured by, designed by,
or distributed by the Company, to any person, company or entity which was or is
a customer or potential customer of the Company for such products or services.

(iii) For the avoidance of doubt, the Participant shall not be considered to
have solicited away any business or customer of the Company if that business or
customer contacts the Participant without any solicitation by the Participant or
any other person who is acting in concert with, or at the direction of, the
Participant. Further, for the avoidance of doubt, the Participant shall not be
considered to have solicited, diverted or taken away any employee of the Company
if that employee contacts the Participant without any solicitation by the
Participant or any other person who is acting in concert with, or at the
direction of, the Participant, it being the parties’ intention that the
Participant will not be prohibited from accepting solicitations from any
employee when neither the Participant nor any other person acting in concert
with, or at the direction of, the Participant contacted or otherwise solicited
the employee, provided that the foregoing shall in no way limit the application
of the restriction on hiring employees contemplated by Section 6(b)(i) hereof.

(c) Non-Disclosure.

(i) Participant will not, without the Company’s prior written permission,
directly or indirectly, utilize for any purpose other than for a legitimate
business purpose solely on behalf of the Company, or directly or indirectly,
disclose to anyone outside of the Company, either during or after Participant’s
relationship with the Company ends, the Company’s Confidential Information, as
long as such matters remain Confidential Information.

(ii) This Agreement shall not prevent Participant from revealing evidence of
criminal wrongdoing to law enforcement or prohibit Participant from divulging
the Company’s Confidential Information by order of a court or agency of
competent jurisdiction. However, Participant shall promptly inform the Company
of any such situations and shall take such reasonable steps to prevent
disclosure of the Company’s Confidential Information until the Company has been
informed of such requested disclosure and the Company has had an opportunity to
respond to the court or agency.

(d) Return of Company Property. Participant agrees that, in the event that
Participant’s service to the Company is terminated for any reason, Participant
shall immediately return all of the Company’s property, including, without
limitation, (i) tools, pagers, computers, printers, key cards, documents or
other tangible property of the Company, and (ii) the Company’s Confidential
Information in any media, including paper or electronic form, and Participant
shall not retain in Participant’s possession any copies of such information.

(e) Ownership of Software and Inventions. All discoveries, designs,
improvements, ideas, inventions, software, whether patentable or copyrightable
or not, shall be works-made-for-hire and the Company shall be deemed the sole
owner throughout the universe of any and all rights of whatsoever nature
therein, with the rights to use the same in perpetuity in any manner

 

B-5



--------------------------------------------------------------------------------

the Company determines in its sole discretion without any further payment after
the term of the agreement to Participant whatsoever. If, for any reason, any of
such results and proceeds which relate to the business shall not legally be a
work-for-hire and/or there are any rights which do not accrue to the Company
under the preceding sentence, then Participant hereby irrevocably assigns and
agrees to quitclaim any and all of the Participant’s right, title and interest
thereto including, without limitation, any and all copyrights, patents, trade
secrets, trademarks and/or other rights of whatsoever nature therein, whether or
not now or hereafter known, existing, contemplated, recognized or developed to
the Company, and the Company shall have the right to use the same in perpetuity
throughout the universe in any manner the Company determines without any further
payment to Participant whatsoever. The Participant shall, from time to time, as
may be reasonably requested by the Company, at the Company’s expense, do any and
all things which the Company may deem useful or desirable to establish or
document the Company’s exclusive ownership of any and all rights in any such
results and proceeds, including, without limitation, the execution of
appropriate copyright and/or patent applications or assignments. To the extent
Participant has any rights in the results and proceeds of Participant’s services
that cannot be assigned in the manner described above, Participant
unconditionally and irrevocably waives the enforcement of such rights.
Notwithstanding anything to the contrary set forth herein, works developed by
the Participant (i) which are developed independently from the work developed
for the Company regardless of whether such work was developed before or after
the Participant performed services for the Company; or (ii) applications
independently developed which are unrelated to the business and which
Participant develops during non-business hours using non-business property shall
not be deemed work for hire and shall not be the exclusive property of the
Company.

(f) Non-Competition.

(i) During the time in which Participant performs services for the Company and
for a period of twenty-four (24) months after the cessation of Participant’s
service to the Company, regardless of the reason, Participant shall not,
directly or indirectly, either alone or in conjunction with any person, firm,
association, company or corporation, within the Restricted Area, own, manage,
operate, or participate in the ownership, management, operation, or control of,
or be employed by or provide services to, a “Competing Business”. For the
purposes of this Agreement, the term “Competing Business” shall mean any entity
or business: (1) engaged in the business of offering finance-related services to
health care systems and hospitals, including, but not limited to, the collection
of medical debt, hospital billings and revenue management; or (2) engaged in any
other business or activity in which the Company has been engaged prior to the
date hereof or in which the Company is engaged during the term of the
Participant’s employment.

(ii) Notwithstanding anything to the contrary, nothing in this paragraph
(f) prohibits Participant from being a passive owner of not more than one
percent (1%) of the outstanding stock of any class of a corporation which is
publicly traded, so long as Participant has no active participation in the
business of such corporation.

(g) Acknowledgments. The Participant acknowledges and agrees that the
restrictions contained in this Agreement with respect to time, geographical area
and scope of activity are

 

B-6



--------------------------------------------------------------------------------

reasonable and do not impose a greater restraint than is necessary to protect
the goodwill and other legitimate business interests of the Company and that the
Participant has had the opportunity to review the provisions of this Agreement
with his legal counsel.

(h) Enforcement. The Participant agrees that the restrictions contained in this
Agreement are necessary for the protection of the business, the Confidential
Information, customer relationships and goodwill of the Company and are
considered by the Participant to be reasonable for that purpose and that the
scope of restricted activities, the geographic scope and the duration of the
restrictions set forth in this Agreement are considered by the Participant to be
reasonable. The Participant further agrees that any breach of any of the
restrictive covenants in this Agreement would cause the Company substantial,
continuing and irrevocable harm for which money damages would be inadequate and
therefore, in the event of any such breach or any threatened breach, in addition
to such other remedies as may be available, the Company shall be entitled to
specific performance and injunctive relief. This Agreement shall not in any way
limit the remedies in law or equity otherwise available to the Company or its
Affiliates. The Participant further agrees that to the extent any provision or
portion of the restrictive covenants in this Agreement shall be held, found or
deemed to be unreasonable, unlawful or unenforceable by a court of competent
jurisdiction, then any such provision or portion thereof shall be deemed to be
modified to the extent necessary in order that any such provision or portion
thereof shall be legally enforceable to the fullest extent permitted by
applicable law. Without limitation to any other remedies available hereunder or
at law, in the event of any breach of any of the restrictive covenants in this
Agreement by the Participant, the Participant agrees that any Shares purchased
by the Participant pursuant to this Agreement shall be subject to repurchase by
the Company, in its sole discretion, at a price equal to the lesser of the
Exercise Price and the Fair Market Value of the Shares at the time of
repurchase. In the event that the Participant sold the Shares purchased by the
Participant pursuant to this Agreement, then the Participant shall be required
to pay to the Company in cash, within thirty (30) days of a request by the
Company for such payment, the positive difference, if any, between the price at
which the Participant sold the Shares and the amount at which the Company could
have repurchased the Shares pursuant to the preceding sentence.

(i) Severability; Modification. It is expressly agreed by Participant that:

(i) Modification. If, at the time of enforcement of this Agreement, a court
holds that the duration, geographical area or scope of activity restrictions
stated herein are unreasonable under circumstances then existing or impose a
greater restraint than is necessary to protect the goodwill and other business
interests of the Company, Participant agrees that the maximum duration, scope or
area reasonable under such circumstances will be substituted for the stated
duration, scope or area and that the court will be allowed to revise the
restrictions contained herein to cover the maximum duration, scope and area
permitted by law, in all cases giving effect to the intent of the parties that
the restrictions contained herein be given effect to the broadest extent
possible.

(ii) Severability. Whenever possible, each provision of this Agreement will be
interpreted in such manner as to be effective and valid under applicable law,
but if any provision of this Agreement is held to be invalid, illegal or
unenforceable in any respect under

 

B-7



--------------------------------------------------------------------------------

applicable law, such invalidity, illegality or unenforceability will not affect
any other provision, but this Agreement will be reformed, construed and enforced
as if such invalid, illegal or unenforceable provision had never been contained
herein.

(iii) Non-Disparagement. Participant understands and agrees that Participant
will not disparage the Company, its officers, directors, administrators,
representatives, employees, contractors, consultants or customers and will not
engage in any communications or other conduct which might interfere with the
relationship between the Company and its current, former, or prospective
employees, contractors, consultants, customers, suppliers, regulatory entities,
and/or any other persons or entities.

(j) Definitions.

(i) Affiliate. “Affiliate” means any entity controlling or controlled by or
under common control with the Company or another Affiliate, at the time of
execution of this Agreement and any time thereafter, where “control” is defined
as the ownership of at least fifty percent (50%) of the equity or beneficial
interest of such entity, and any other entity with respect to which the Company
has significant management or operational responsibility (even though the
Company may own less than fifty percent (50%) of the equity of such entity).

(ii) Confidential Information. “Confidential Information” as used in this
Agreement shall include the Company’s trade secrets as defined under Illinois
law, as well as any other information or material which is not generally known
to the public, and which:

a) is generated, collected by or utilized in the operations of the Company’s
business and relates to the actual or anticipated business, research or
development of the Company; or

b) is suggested by or results from any task assigned to Participant by the
Company or work performed by Participant for or on behalf of the Company.

Confidential Information shall not be considered generally known to the public
if Participant or others improperly reveal such information to the public
without the Company’s express written consent and/or in violation of an
obligation of confidentiality to the Company. Examples of Confidential
Information include, but are not limited to, all customer, client, supplier and
vendor lists, budget information, contents of any database, contracts, product
designs, technical know-how, engineering data, pricing and cost information,
research and development work, software, business plans, proprietary data,
projections, market research, perceptual studies, strategic plans, marketing
information, financial information (including financial statements), sales
information, training manuals, employee lists and compensation of employees, and
all other competitively sensitive information with respect to the Company,
whether or not it is in tangible form, and including without limitation any of
the foregoing contained or described on paper or in computer software or other
storage devices, as the same may exist from time to time.

(iii) Restricted Area. For purposes of this Agreement, the term “Restricted
Area” shall mean the United States of America.

 

B-8



--------------------------------------------------------------------------------

7. Applicable Law.

This Agreement shall be construed, interpreted and enforced, and its validity
and enforceability determined, strictly in accordance with the laws of the State
of Delaware without applying its conflicts of laws principles.

8. Exclusive Jurisdiction/Venue.

All disputes that arise from or relate to this Agreement shall be decided
exclusively by binding arbitration in Cook County, Illinois under the Commercial
Arbitration Rules of the American Arbitration Association. The parties agree
that the arbitrator’s award shall be final, and may be filed with and enforced
as a final judgment by any court of competent jurisdiction. Notwithstanding the
foregoing, any disputes related to the enforcement of the restrictive covenants
contained in Section 6 of this Agreement shall be subject to and determined
under Delaware law and adjudicated in Illinois courts.

9. Provisions of the Plan.

This option is subject to the provisions of the Plan (including the provisions
relating to amendments to the Plan), a copy of which is furnished to the
Participant with this option.

I hereby acknowledge that I have reviewed this Agreement and agree to comply
with the terms and conditions set forth herein.

PARTICIPANT ACCEPTANCE

[To be accepted electronically.]

 

B-9



--------------------------------------------------------------------------------

EXHIBIT C

RESTRICTED STOCK AWARD AGREEMENT



--------------------------------------------------------------------------------

Accretive Health, Inc.

Restricted Stock Award Agreement

GENERAL TERMS AND CONDITIONS

This Restricted Stock Award is granted to the Participant on a stand-alone
basis, outside the Accretive Health, Inc. 2010 Stock Incentive Plan (the
“Plan”), as a material inducement for the Participant to accept the position of
Chief Executive Officer of the Company and enter into the Offer Letter Agreement
with the Company dated July 10, 2014 (the “Offer Letter Agreement”).
Notwithstanding the foregoing, it is intended that all of the terms and
conditions of the Plan that would otherwise have been applicable to this
Restricted Stock Award had this Restricted Stock Award been granted under the
Plan (except as otherwise expressly provided herein) be applicable to this
Restricted Stock Award, and accordingly, references to the Plan are made herein
for such purpose and those terms are incorporated herein by reference. The Plan
is attached as Exhibit 10.23 to Amendment No. 4 to the Company’s Registration
Statement on Form S-1/A filed with the Securities and Exchange Commission on
April 26, 2010.

For valuable consideration, receipt of which is acknowledged, the parties hereto
agree as follows:

1. Issuance of Restricted Shares.

(a) In consideration of services rendered and to be rendered to the Company by
the Participant, the Company has granted to the Participant on July 21, 2014
(the “Grant Date”), subject to the terms and conditions set forth in this
Restricted Stock Award Agreement (this “Agreement”) and the Plan, an award of
1,000,000 restricted shares of common stock, $0.01 par value per share, of the
Company (the “Restricted Stock”).

(b) The Restricted Stock will initially be issued by the Company in book entry
form only, in the name of the Participant. Following the vesting of any
Restricted Stock pursuant to Section 2 below, the Company shall, if requested by
the Participant, issue and deliver to the Participant a certificate representing
the vested shares of Restricted Stock. The Participant agrees that the
Restricted Stock shall be subject to the forfeiture provisions set forth in
Section 3 of this Agreement and the restrictions on transfer set forth in
Section 4 of this Agreement.

2. Vesting.

(a) General. Except as provided in Sections 2(b) and 2(c) hereof, so long as the
Participant is employed by the Company, this award shall become vested as
follows:

(i) Fifty percent (50%) of this award shall become vested in four (4) equal
annual installments on each of the first, second, third and fourth anniversaries
of the Grant Date, and thus shall become fully vested as to all such shares of
Restricted Stock no later than the fourth anniversary of the Grant Date, subject
to the Participant’s continued employment with the Company on each applicable
vesting date (the “Time Vesting Tranche”).

 

C-1



--------------------------------------------------------------------------------

(ii) Fifty percent (50%) of this award shall become vested upon achievement of
the “Stock Price Goal” (as defined below), subject to the Participant’s
continued employment with the Company as of the date on which the Stock Price
Goal is achieved (the “Performance Vesting Tranche”). For purposes of the
Performance Vesting Tranche, the “Stock Price Goal” shall mean a Fair Market
Value of a share of the Company’s common stock equal to at least two (2) times
the Fair Market Value of a share of the Company’s common stock on the Grant
Date, subject to the provisos in each of Section 2(b)(iii) hereof and
Section 2(c)(ii) hereof. The Stock Price Goal shall be measured based on the
average per share closing price of a share of the Company’s common stock as
reported on the New York Stock Exchange (or if not then traded on such exchange,
on the principal national securities exchange in the United States on which it
is then traded), and must be equaled or exceeded for at least twenty
(20) consecutive trading days based on the average closing price for such twenty
(20)-consecutive trading day period.

Any fractional shares resulting from the application of the vesting provisions
contained in this Section 2 shall be rounded down to the nearest whole number of
shares.

(b) Termination Without Cause or For Good Reason. Notwithstanding the provisions
of Section 2(a) hereof, in the event of the Participant’s termination of
employment by the Company without “Cause” or by the Participant for “Good
Reason” (each, as defined in the Offer Letter Agreement), the unvested portion
of the Time Vesting Tranche and the Performance Vesting Tranche shall become
vested as of the date of such termination as follows, subject to the otherwise
applicable provisions hereof:

(i) a pro rata portion of the Time Vesting Tranche shall become vested
determined by multiplying the number of shares of Restricted Stock subject to
the Time Vesting Tranche that would have become vested on the anniversary of the
Grant Date immediately following the date of such termination had such
termination not occurred, by a fraction, the numerator of which is the number of
days in which the Participant was employed by the Company for the period
beginning on the anniversary of the Grant Date immediately preceding the date of
such termination (or the Grant Date, if such termination occurs prior to the
first anniversary of the Grant Date) and ending on the date of such termination,
and the denominator of which is 365; plus

(ii) an additional portion of the Time Vesting Tranche shall become vested with
respect to 25% of the shares of Restricted Stock subject to the Time Vesting
Tranche; and

(iii) with regard to the Performance Vesting Tranche, to the extent that the
Stock Price Goal has not previously been achieved as of the date of such
termination, the Stock Price Goal shall be measured as of the date of such
termination in accordance with Section 2(a)(ii) hereof, and the Performance
Vesting Tranche either shall become fully vested upon the occurrence of such
termination if the Stock Price Goal is achieved, or shall be immediately
forfeited upon the occurrence of such termination if the Stock Price Goal is not
so achieved; provided that, for purposes of measuring the achievement of the
Stock Price Goal as of the date of such termination, if such termination occurs
prior to the second anniversary of the Grant Date, the two (2) times multiple
contained in the definition of the term “Stock Price Goal” set forth in
Section 2(a)(ii) hereof shall be replaced with one of the following multiples,
as applicable: (A) if

 

C-2



--------------------------------------------------------------------------------

such termination occurs prior to the first anniversary of the Grant Date, then
the applicable multiple shall be one and one-half (1.5) times; or (B) if such
termination occurs on or following the first anniversary of the Grant Date but
prior to the second anniversary of the Grant Date, then the applicable multiple
shall be one and three-quarters (1.75) times.

(c) Change in Control.

(i) Notwithstanding the provisions of Sections 2(a)(i), 2(b)(i) and 2(b)(ii)
hereof, in the event of the Participant’s termination of employment by the
Company without Cause or by the Participant for Good Reason, in either case,
upon or within two (2) years following the occurrence of a “Change in Control”
(as defined below), any unvested portion of the Time Vesting Tranche outstanding
at the time of such termination shall become vested as of the date of such
termination, subject to the otherwise applicable provisions hereof.

(ii) Notwithstanding the provisions of Sections 2(a)(ii) and 2(b)(iii) hereof,
with regard to the Performance Vesting Tranche, upon the occurrence of the first
Change in Control to occur following the date hereof and while the Participant
remains in the continued employment of the Company, to the extent that the Stock
Price Goal has not previously been achieved, the Stock Price Goal shall be
measured as of the date of such Change in Control based on the highest price per
share to be paid for the Company’s common stock in the Change in Control (the
“Change in Control Price”), and the Performance Vesting Tranche either shall
become fully vested upon the occurrence of such Change in Control if the Stock
Price Goal is achieved based on the Change in Control Price, or shall be
immediately forfeited upon the occurrence of such Change in Control if the Stock
Price Goal is not so achieved based on the Change in Control Price; provided
that, for purposes of measuring the achievement of the Stock Price Goal as of
the date of such Change in Control based on the Change in Control Price, if such
Change in Control occurs prior to the second anniversary of the Grant Date, the
two (2) times multiple contained in the definition of the term “Stock Price
Goal” set forth in Section 2(a)(ii) hereof shall be replaced with one of the
following multiples, as applicable: (A) if such Change in Control occurs prior
to the first anniversary of the Grant Date, then the applicable multiple shall
be one and one-half (1.5) times; or (B) if such termination occurs on or
following the first anniversary of the Grant Date but prior to the second
anniversary of the Grant Date, then the applicable multiple shall be one and
three-quarters (1.75) times.

For purposes hereof, the term “Change in Control” means: (i) any “person”, as
such term is used as of the Grant Date in Section 13(d) of the Securities
Exchange Act of 1934, as amended, or group of persons, becomes (directly or
indirectly) a “beneficial owner”, as such term is used as of the Grant Date in
Rule 13d-3 promulgated under that Securities Exchange Act of 1934, as amended,
of a percentage of the outstanding voting securities of the Company (measured
either by number of outstanding voting securities or by voting power) equal to
at least fifty percent (50%) of the outstanding voting securities of the
Company; (ii) a majority of the members of the Board of Directors of the Company
consists of individuals other than “Incumbent Directors,” which term means the
members of such Board of Directors on the Grant Date; provided that any
individual becoming a director subsequent to such date whose election or
nomination for election was supported (other than in connection with any actual
or threatened proxy contest) by two-thirds of the directors who then comprised
the Incumbent Directors will be

 

C-3



--------------------------------------------------------------------------------

considered to be an Incumbent Director; or (iii) (A) the Company combines with
another entity and is the surviving entity, or (B) all or substantially all of
the assets or business of the Company is disposed of pursuant to a sale, merger,
consolidation, liquidation, dissolution or other transaction or series of
transactions (collectively, a “Triggering Event”), unless the holders of the
Company’s outstanding voting securities immediately prior to such Triggering
Event own, directly or indirectly, by reason of their ownership of the Company’s
outstanding voting securities immediately prior to such Triggering Event, more
than fifty percent (50%) of the outstanding voting securities (measured both by
number of outstanding voting securities and by voting power) of (x) in the case
of a combination in which the Company is the surviving entity, the surviving
entity, and (y) in any other case, the entity (if any) that succeeds to
substantially all of the Company’s business and assets.

3. Forfeiture of Unvested Restricted Stock Upon Cessation of Service.

Except as otherwise expressly provided in Section 2 hereof, in the event that
the Participant ceases to perform services to the Company for any reason or no
reason, with or without cause, all of the shares of Restricted Stock that are
unvested as of the time of such cessation shall be forfeited immediately and
automatically to the Company, without the payment of any consideration to the
Participant, effective as of such cessation. The Participant shall have no
further rights with respect to any shares of Restricted Stock that are so
forfeited. If the Participant provides services to a subsidiary of the Company,
any references in this Agreement to provision of services to the Company shall
instead be deemed to refer to service with such subsidiary.

4. Restrictions on Transfer.

The Participant shall not sell, assign, transfer, pledge, hypothecate or
otherwise dispose of, by operation of law or otherwise (collectively “transfer”)
any shares of Restricted Stock, or any interest therein, until such shares of
Restricted Stock have vested, except that the Participant may transfer such
shares of Restricted Stock: (a) to or for the benefit of any spouse, children,
parents, uncles, aunts, siblings, grandchildren and any other relatives approved
by the Compensation Committee (collectively, “Approved Relatives”) or to a trust
established solely for the benefit of the Participant and/or Approved Relatives,
provided that such Restricted Stock shall remain subject to this Agreement
(including, without limitation, the forfeiture provisions set forth in Section 3
hereof and the restrictions on transfer set forth in this Section 4) and such
permitted transferee shall, as a condition to such transfer, deliver to the
Company a written instrument confirming that such transferee shall be bound by
all of the terms and conditions of this Agreement; or (b) as part of the sale of
all or substantially all of the shares of capital stock of the Company
(including pursuant to a merger or consolidation). The Company shall not be
required (i) to transfer on its books any of the shares of Restricted Stock
which have been transferred in violation of any of the provisions of this
Agreement, or (ii) to treat as owner of such shares of Restricted Stock or to
pay dividends to any transferee to whom such shares of Restricted Stock have
been transferred in violation of any of the provisions of this Agreement.

 

C-4



--------------------------------------------------------------------------------

5. Restrictive Legends.

The book entry account reflecting the issuance of the shares of Restricted Stock
in the name of the Participant shall bear a legend or other notation upon
substantially the following terms:

“These shares of stock are subject to forfeiture provisions and restrictions on
transfer set forth in a certain Restricted Stock Award Agreement between the
corporation and the registered owner of these shares (or his predecessor in
interest), and such Agreement is available for inspection without charge at the
office of the Secretary of the corporation.”

6. Rights as a Shareholder.

Except as otherwise provided in this Agreement, for so long as the Participant
is the registered owner of the Restricted Stock, the Participant shall have all
rights as a shareholder with respect to the Restricted Stock, whether vested or
unvested, including, without limitation, rights to vote the Restricted Stock and
act in respect of the Restricted Stock at any meeting of shareholders; provided,
however, that the payment of dividends on unvested Restricted Stock shall be
deferred until after such shares vest and shall be paid to the Participant
within thirty (30) days following the applicable vesting date of such shares of
Restricted Stock.

7. Provisions of the Plan.

This Agreement is subject to the provisions of the Plan, a copy of which is
furnished to the Participant with this Agreement.

8. Tax Matters.

(a) Acknowledgments; Section 83(b) Election. The Participant acknowledges that
he is responsible for obtaining the advice of the Participant’s own tax advisors
with respect to the acquisition of the Restricted Stock and the Participant is
relying solely on such advisors and not on any statements or representations of
the Company or any of its agents with respect to the tax consequences relating
to the Restricted Stock. The Participant understands that the Participant (and
not the Company) shall be responsible for the Participant’s tax liability that
may arise in connection with the acquisition, vesting and/or disposition of the
Restricted Stock. The Participant acknowledges that he has been informed of the
availability of making an election under Section 83(b) of the Internal Revenue
Code, as amended, with respect to the issuance of the Restricted Stock and that
the Participant has decided not to file a Section 83(b) election.

(b) Withholding. The Participant acknowledges and agrees that the Company has
the right to deduct from payments of any kind otherwise due to the Participant
any federal, state, local or other taxes of any kind required by law to be
withheld with respect to the vesting of the shares of Restricted Stock. On each
date on which shares of Restricted Stock vest, the Company shall deliver written
notice to the Participant of the amount of withholding taxes due with respect to
the vesting of the shares of Restricted Stock that vest on such date; provided,
however, that the total tax withholding cannot exceed the Company’s minimum
statutory withholding obligations (based on minimum statutory withholding rates
for federal and state tax purposes, including payroll taxes, that are applicable
to such supplemental taxable income). The Participant shall

 

C-5



--------------------------------------------------------------------------------

satisfy such tax withholding obligations by transferring to the Company, on each
date on which shares of Restricted Stock vest under this Agreement, such number
of shares of Restricted Stock that vest on such date as have a fair market value
(calculated using the last reported sale price of the common stock of the
Company on the New York Stock Exchange (or if not then traded on such exchange,
on the principal national securities exchange in the United States on which it
is then traded) on the trading date immediately prior to such vesting date)
equal to the amount of the Company’s tax withholding obligation in connection
with the vesting of such Restricted Stock (such withholding method a
“Surrender”) unless, prior to any vesting date, the Compensation Committee
determines that a Surrender shall not be available to the Participant, in which
case, the Participant shall be required to satisfy his tax obligations hereunder
in a manner permitted by the Plan upon the vesting date.

9. Restrictive Covenants.

(a) General. This award represents a substantial economic benefit to the
Participant. The Participant, by virtue of such Participant’s role with the
Company, has access to, and is involved in the formulation of, certain
confidential and secret information of the Company regarding its operations and
each Participant could materially harm the business of the Company by competing
with the Company or soliciting employees or customers of the Company.

(b) Non-Solicitation. During the time in which Participant performs services for
the Company and for a period of twenty-four (24) months after the Participant
ceases to perform services for the Company, regardless of the reason,
Participant shall not, directly or indirectly, either alone or in conjunction
with any person, firm, association, company or corporation:

(i) Hire, recruit, solicit or otherwise attempt to employ or retain or enter
into any business relationship with, any person who is or was an employee of the
Company within the twelve (12)-month period immediately preceding the cessation
of Participant’s service with the Company; or

(ii) Solicit the sale of any products or services that are similar to or
competitive with products or services offered by, manufactured by, designed by,
or distributed by the Company, to any person, company or entity which was or is
a customer or potential customer of the Company for such products or services.

(iii) For the avoidance of doubt, the Participant shall not be considered to
have solicited away any business or customer of the Company if that business or
customer contacts the Participant without any solicitation by the Participant or
any other person who is acting in concert with, or at the direction of, the
Participant. Further, for the avoidance of doubt, the Participant shall not be
considered to have solicited, diverted or taken away any employee of the Company
if that employee contacts the Participant without any solicitation by the
Participant or any other person who is acting in concert with, or at the
direction of, the Participant, it being the parties’ intention that the
Participant will not be prohibited from accepting solicitations from any
employee when neither the Participant nor any other person acting in concert
with, or at the direction of, the Participant contacted or otherwise solicited
the employee, provided that the foregoing shall in no way limit the application
of the restriction on hiring employees contemplated by Section 9(b)(i) hereof.

 

C-6



--------------------------------------------------------------------------------

(c) Non-Disclosure.

(i) Participant will not, without the Company’s prior written permission,
directly or indirectly, utilize for any purpose other than for a legitimate
business purpose solely on behalf of the Company, or directly or indirectly,
disclose to anyone outside of the Company, either during or after Participant’s
relationship with the Company ends, the Company’s Confidential Information, as
long as such matters remain Confidential Information.

(ii) This Agreement shall not prevent Participant from revealing evidence of
criminal wrongdoing to law enforcement or prohibit Participant from divulging
the Company’s Confidential Information by order of a court or agency of
competent jurisdiction. However, Participant shall promptly inform the Company
of any such situations and shall take such reasonable steps to prevent
disclosure of the Company’s Confidential Information until the Company has been
informed of such requested disclosure and the Company has had an opportunity to
respond to the court or agency.

(d) Return of Company Property. Participant agrees that, in the event that
Participant’s service to the Company is terminated for any reason, Participant
shall immediately return all of the Company’s property, including, without
limitation, (i) tools, pagers, computers, printers, key cards, documents or
other tangible property of the Company, and (ii) the Company’s Confidential
Information in any media, including paper or electronic form, and Participant
shall not retain in Participant’s possession any copies of such information.

(e) Ownership of Software and Inventions. All discoveries, designs,
improvements, ideas, inventions, software, whether patentable or copyrightable
or not, shall be works-made-for-hire and the Company shall be deemed the sole
owner throughout the universe of any and all rights of whatsoever nature
therein, with the rights to use the same in perpetuity in any manner the Company
determines in its sole discretion without any further payment after the term of
this Agreement to Participant whatsoever. If, for any reason, any of such
results and proceeds which relate to the business shall not legally be a
work-for-hire and/or there are any rights which do not accrue to the Company
under the preceding sentence, then Participant hereby irrevocably assigns and
agrees to quitclaim any and all of Participant’s right, title and interest
thereto including, without limitation, any and all copyrights, patents, trade
secrets, trademarks and/or other rights of whatsoever nature therein, whether or
not now or hereafter known, existing, contemplated, recognized or developed to
the Company, and the Company shall have the right to use the same in perpetuity
throughout the universe in any manner the Company determines without any further
payment to Participant whatsoever. Participant shall, from time to time, as may
be reasonably requested by the Company, at the Company’s expense, do any and all
things which the Company may deem useful or desirable to establish or document
the Company’s exclusive ownership of any and all rights in any such results and
proceeds, including, without limitation, the execution of appropriate copyright
and/or patent applications or assignments. To the extent Participant has any
rights in the results and proceeds of Participant’s services that cannot be
assigned in the manner described above, Participant unconditionally and
irrevocably waives the enforcement of such rights. Notwithstanding anything to
the contrary set forth herein, works developed by the Participant (i) which are
developed independently from the work developed for the Company regardless of
whether such work was developed before or after the Participant performed
services for the Company; or (ii) applications independently developed which are

 

C-7



--------------------------------------------------------------------------------

unrelated to the business and which Participant develops during non-business
hours using non-business property shall not be deemed work for hire and shall
not be the exclusive property of the Company.

(f) Non-Competition.

(i) During the time in which Participant performs services for the Company and
for a period of twenty-four (24) months after the cessation of Participant’s
service to the Company, regardless of the reason, Participant shall not,
directly or indirectly, either alone or in conjunction with any person, firm,
association, company or corporation, within the Restricted Area, own, manage,
operate, or participate in the ownership, management, operation, or control of,
or be employed by or provide services to, a “Competing Business”. For the
purposes of this Agreement, the term “Competing Business” shall mean any entity
or business: (1) engaged in the business of offering finance-related services to
health care systems and hospitals, including, but not limited to, the collection
of medical debt, hospital billings and revenue management; or (2) engaged in any
other business or activity in which the Company has been engaged prior to the
date hereof or in which the Company is engaged during the term of the
Participant’s employment.

(ii) Notwithstanding anything to the contrary, nothing in this paragraph
(f) prohibits Participant from being a passive owner of not more than one
percent (1%) of the outstanding stock of any class of a corporation which is
publicly traded, so long as Participant has no active participation in the
business of such corporation.

(g) Acknowledgments. The Participant acknowledges and agrees that the
restrictions contained in this Agreement with respect to time, geographical area
and scope of activity are reasonable and do not impose a greater restraint than
is necessary to protect the goodwill and other legitimate business interests of
the Company and that the Participant has had the opportunity to review the
provisions of this Agreement with his legal counsel.

(h) Enforcement. The Participant agrees that the restrictions contained in this
Agreement are necessary for the protection of the business, the Confidential
Information, customer relationships and goodwill of the Company and are
considered by the Participant to be reasonable for that purpose and that the
scope of restricted activities, the geographic scope and the duration of the
restrictions set forth in this Agreement are considered by the Participant to be
reasonable. The Participant further agrees that any breach of any of the
restrictive covenants in this Agreement would cause the Company substantial,
continuing and irrevocable harm for which money damages would be inadequate and
therefore, in the event of any such breach or any threatened breach, in addition
to such other remedies as may be available, the Company shall be entitled to
specific performance and injunctive relief. This Agreement shall not in any way
limit the remedies in law or equity otherwise available to the Company or its
Affiliates. The Participant further agrees that to the extent any provision or
portion of the restrictive covenants of this Agreement shall be held, found or
deemed to be unreasonable, unlawful or unenforceable by a court of competent
jurisdiction, then any such provision or portion thereof shall be deemed to be
modified to the extent necessary in order that any such provision or portion
thereof shall be legally enforceable to the fullest extent permitted by
applicable law. Without limitation to any other remedies available hereunder or
at law, in the event of any breach of any of the restrictive

 

C-8



--------------------------------------------------------------------------------

covenants in this Agreement by the Participant, the Participant agrees that any
vested shares of Restricted Stock issued by the Company to the Participant
pursuant to this Agreement shall be forfeited for no consideration. In the event
that the Participant sold the shares issued to the Participant pursuant to this
Agreement, then the Participant shall be required to pay to the Company in cash,
within thirty (30) days of a request by the Company for such payment, the price
at which the Participant sold the Shares.

(i) Severability; Modification. It is expressly agreed by Participant that:

(i) Modification. If, at the time of enforcement of this Agreement, a court
holds that the duration, geographical area or scope of activity restrictions
stated herein are unreasonable under circumstances then existing or impose a
greater restraint than is necessary to protect the goodwill and other business
interests of the Company, Participant agrees that the maximum duration, scope or
area reasonable under such circumstances will be substituted for the stated
duration, scope or area and that the court will be allowed to revise the
restrictions contained herein to cover the maximum duration, scope and area
permitted by law, in all cases giving effect to the intent of the parties that
the restrictions contained herein be given effect to the broadest extent
possible.

(ii) Severability. Whenever possible, each provision of this Agreement will be
interpreted in such manner as to be effective and valid under applicable law,
but if any provision of this Agreement is held to be invalid, illegal or
unenforceable in any respect under applicable law, such invalidity, illegality
or unenforceability will not affect any other provision, but this Agreement will
be reformed, construed and enforced as if such invalid, illegal or unenforceable
provision had never been contained herein.

(iii) Non-Disparagement. Participant understands and agrees that Participant
will not disparage the Company, its officers, directors, administrators,
representatives, employees, contractors, consultants or customers and will not
engage in any communications or other conduct which might interfere with the
relationship between the Company and its current, former, or prospective
employees, contractors, consultants, customers, suppliers, regulatory entities,
and/or any other persons or entities.

(j) Definitions.

(i) Affiliate. “Affiliate” means any entity controlling or controlled by or
under common control with the Company or another Affiliate, at the time of
execution of the Agreement and any time thereafter, where “control” is defined
as the ownership of at least fifty percent (50%) of the equity or beneficial
interest of such entity, and any other entity with respect to which the Company
has significant management or operational responsibility (even though the
Company may own less than fifty percent (50%) of the equity of such entity).

(ii) Confidential Information. “Confidential Information” as used in this
Agreement shall include the Company’s trade secrets as defined under Illinois
law, as well as any other information or material which is not generally known
to the public, and which:

 

C-9



--------------------------------------------------------------------------------

a) is generated, collected by or utilized in the operations of the Company’s
business and relates to the actual or anticipated business, research or
development of the Company; or

b) is suggested by or results from any task assigned to Participant by the
Company or work performed by Participant for or on behalf of the Company.

Confidential Information shall not be considered generally known to the public
if Participant or others improperly reveal such information to the public
without the Company’s express written consent and/or in violation of an
obligation of confidentiality to the Company. Examples of Confidential
Information include, but are not limited to, all customer, client, supplier and
vendor lists, budget information, contents of any database, contracts, product
designs, technical know-how, engineering data, pricing and cost information,
research and development work, software, business plans, proprietary data,
projections, market research, perceptual studies, strategic plans, marketing
information, financial information (including financial statements), sales
information, training manuals, employee lists and compensation of employees, and
all other competitively sensitive information with respect to the Company,
whether or not it is in tangible form, and including, without limitation, any of
the foregoing contained or described on paper or in computer software or other
storage devices, as the same may exist from time to time.

(iii) Restricted Area. For purposes of this Agreement, the term “Restricted
Area” shall mean the United States of America.

10. Miscellaneous.

(a) Authority of Compensation Committee. In making any decisions or taking any
actions with respect to the matters covered by this Agreement, the Compensation
Committee shall have all of the authority and discretion, and shall be subject
to all of the protections, provided for in the Plan. All decisions and actions
by the Compensation Committee with respect to this Agreement shall be made in
the Compensation Committee’s discretion and shall be final and binding on the
Participant.

(b) No Right to Continued Service. The Participant acknowledges and agrees that,
notwithstanding the fact that the vesting of the Restricted Stock is contingent
upon his continued service to the Company, this Agreement does not constitute an
express or implied promise of continued service relationship with the
Participant or confer upon the Participant any rights with respect to a
continued service relationship with the Company.

(c) Governing Law. This Agreement shall be construed, interpreted and enforced
in accordance with the internal laws of the State of Delaware without regard to
any applicable conflicts of laws provisions.

(d) Exclusive Jurisdiction/Venue. All disputes that arise from or relate to this
Agreement shall be decided exclusively by binding arbitration in Cook County,
Illinois under the Commercial Arbitration Rules of the American Arbitration
Association. The parties agree that the arbitrator’s award shall be final, and
may be filed with and enforced as a final judgment by any court of competent
jurisdiction. Notwithstanding the foregoing, any disputes related to the
enforcement of the restrictive covenants contained in Section 9 of this
Agreement shall be subject to and determined under Delaware law and adjudicated
in Illinois courts.

 

C-10



--------------------------------------------------------------------------------

(e) Participant Representations. The Participant hereby acknowledges, represents
and warrants the following: (a) the Participant is an “accredited investor”
within the meaning of Rule 501(a) of Regulation D promulgated under the
Securities Act of 1933, as amended, and is an experienced and sophisticated
investor and has such knowledge and experience in financial and business matters
as are necessary to evaluate the merits and risks of an investment in the
Company, (b) the Participant has been advised that the Participant may be an
“affiliate” within the meaning of Rule 144 under the Securities Act of 1933, as
amended, and may be subject to the limitations of Rule 144, (c) the Participant
has no intention of offering or selling any of the shares of Restricted Stock
issued hereunder in a transaction that would violate the Securities Act of 1933,
as amended, or the securities laws of any state of the United States of America
or any other applicable jurisdiction, (d) the Participant has been furnished
with, and has had access to, such information as the Participant considers
necessary or appropriate for deciding whether to accept the grant of the shares
of Restricted Stock hereunder, and the Participant has had an opportunity to ask
questions and receive answers from the Company regarding the terms and
conditions of the issuance of such shares of Restricted Stock, and (e) the
Participant is able, without impairing the Participant’s financial condition, to
hold the shares of Restricted Stock to be issued hereunder for an indefinite
period and to suffer a complete loss of the Participant’s investment in such
shares of Restricted Stock.

I hereby acknowledge that I have read this Agreement, have received and read the
Plan, and understand and agree to comply with the terms and conditions of this
Agreement and the Plan.

PARTICIPANT ACCEPTANCE

[To be accepted electronically]

 

C-11



--------------------------------------------------------------------------------

EXHIBIT D

GENERAL RELEASE



--------------------------------------------------------------------------------

GENERAL RELEASE

I, Emad Rizk, M.D., in consideration of and subject to the performance by
Accretive Health, Inc. (together with its subsidiaries, the “Company”), of its
obligations under the Offer Letter Agreement dated as of July 10, 2014 (the
“Agreement”), do hereby release and forever discharge as of the date hereof the
Company and its respective affiliates, subsidiaries and direct or indirect
parent entities and all present, former and future directors, officers, agents,
representatives, employees, successors and assigns of the Company and/or its
respective affiliates, subsidiaries and direct or indirect parent entities
(collectively, the “Released Parties”) to the extent provided below (this
“General Release”). The Released Parties are intended to be third-party
beneficiaries of this General Release, and this General Release may be enforced
by each of them in accordance with the terms hereof in respect of the rights
granted to such Released Parties hereunder. Terms used herein but not otherwise
defined shall have the meanings given to them in the Agreement.

1. I understand that any payments or benefits paid or granted to me under
Section 9 of the Agreement represent, in part, consideration for signing this
General Release and are not salary, wages or benefits to which I was already
entitled. I understand and agree that I will not receive certain of the payments
and benefits specified in Section 9 of the Agreement unless I execute this
General Release and do not revoke this General Release within the time period
permitted hereafter. Such payments and benefits will not be considered
compensation for purposes of any employee benefit plan, program, policy or
arrangement maintained or hereafter established by the Company or its
affiliates.

2. Except as provided in paragraphs 4 and 5 below and except for the provisions
of the Agreement which expressly survive the termination of my employment with
the Company, I knowingly and voluntarily (for myself, my heirs, executors,
administrators and assigns) release and forever discharge the Company and the
other Released Parties from any and all claims, suits, controversies, actions,
causes of action, cross-claims, counterclaims, demands, debts, compensatory
damages, liquidated damages, punitive or exemplary damages, other damages,
claims for costs and attorneys’ fees, or liabilities of any nature whatsoever in
law and in equity, both past and present (through the date that this General
Release becomes effective and enforceable) and whether known or unknown,
suspected, or claimed against the Company or any of the Released Parties which
I, my spouse, or any of my heirs, executors, administrators or assigns, may
have, by reason of any matter, cause, or thing whatsoever, from the beginning of
my initial dealings with the Company to the date of this General Release, and
particularly, but without limitation of the foregoing general terms, any claims
arising from or relating in any way to my employment relationship with the
Company, the terms and conditions of that employment relationship, and the
termination of that employment relationship (including, but not limited to, any
allegation, claim or violation, arising under: Title VII of the Civil Rights Act
of 1964, as amended; the Civil Rights Act of 1991; the Age Discrimination in
Employment Act of 1967, as amended (including the Older Workers Benefit
Protection Act); the Equal Pay Act of 1963, as amended; the Americans with
Disabilities Act of 1990; the Family and Medical Leave Act of 1993; the Worker
Adjustment Retraining and Notification Act; the Employee Retirement Income
Security Act of 1974; any applicable Executive Order Programs; the Fair Labor
Standards Act; or their state or local counterparts; or under any other federal,
state or local civil or human rights law, or under any other local, state, or
federal law, regulation or ordinance; or under any public

 

D-1



--------------------------------------------------------------------------------

policy, contract or tort, or under common law; or arising under any policies,
practices or procedures of the Company; or any claim for wrongful discharge,
breach of contract, infliction of emotional distress, defamation; or any claim
for costs, fees, or other expenses, including attorneys’ fees incurred in these
matters) (all of the foregoing collectively referred to herein as the “Claims”).

3. I represent that I have made no assignment or transfer of any right, claim,
demand, cause of action, or other matter covered by paragraph 2 above.

4. I agree that this General Release does not waive or release any rights or
claims that I may have under the Age Discrimination in Employment Act of 1967
which arise after the date I execute this General Release. I acknowledge and
agree that my separation from employment with the Company in compliance with the
terms of the Agreement shall not serve as the basis for any claim or action
(including, without limitation, any claim under the Age Discrimination in
Employment Act of 1967).

5. I agree that I hereby waive all rights to sue or obtain equitable, remedial
or punitive relief from any or all Released Parties of any kind whatsoever in
respect of any Claim, including, without limitation, reinstatement, back pay,
front pay, and any form of injunctive relief. Notwithstanding the above, I
further acknowledge that I am not waiving and am not being required to waive any
right that cannot be waived under law, including the right to file an
administrative charge or participate in an administrative investigation or
proceeding; provided, however, that I disclaim and waive any right to share or
participate in any monetary award resulting from the prosecution of such charge
or investigation or proceeding. Additionally, I am not waiving (i) any right to
the Accrued Benefits or any severance benefits to which I am entitled under the
Agreement, (ii) any claim relating to directors’ and officers’ liability
insurance coverage or any right of indemnification under the Company’s
organizational documents, as provided under Section 14 and Exhibit F of the
Agreement, or otherwise, or (iii) my rights as an equity or security holder in
the Company or its affiliates.

6. In signing this General Release, I acknowledge and intend that it shall be
effective as a bar to each and every one of the Claims hereinabove mentioned or
implied. I expressly consent that this General Release shall be given full force
and effect according to each and all of its express terms and provisions,
including those relating to unknown and unsuspected Claims (notwithstanding any
state or local statute that expressly limits the effectiveness of a general
release of unknown, unsuspected and unanticipated Claims), if any, as well as
those relating to any other Claims hereinabove mentioned or implied. I
acknowledge and agree that this waiver is an essential and material term of this
General Release and that without such waiver the Company would not have agreed
to the terms of the Agreement. I further agree that in the event I should bring
a Claim seeking damages against the Company, or in the event I should seek to
recover against the Company in any Claim brought by a governmental agency on my
behalf, this General Release shall serve as a complete defense to such Claims to
the maximum extent permitted by law. I further agree that I am not aware of any
pending claim of the type described in paragraph 2 above as of the execution of
this General Release.

 

D-2



--------------------------------------------------------------------------------

7. I agree that neither this General Release, nor the furnishing of the
consideration for this General Release, shall be deemed or construed at any time
to be an admission by the Company, any Released Party or myself of any improper
or unlawful conduct.

8. I agree that if I violate this General Release by suing the Company or the
other Released Parties, I will pay all costs and expenses of defending against
the suit incurred by the Released Parties, including reasonable attorneys’ fees.

9. I agree that, except to the extent that disclosure is otherwise required by
applicable law, rule or regulation, this General Release and the Agreement are
confidential and agree not to disclose any information regarding the terms of
this General Release or the Agreement, except to my immediate family and any
tax, legal or other counsel that I have consulted regarding the meaning or
effect hereof or as required by law, and I will instruct each of the foregoing
not to disclose the same to anyone.

10. Any non-disclosure provision in this General Release does not prohibit or
restrict me (or my attorney) from responding to any inquiry about this General
Release or its underlying facts and circumstances by the Securities and Exchange
Commission (SEC), the Financial Industry Regulatory Authority (FINRA), any other
self-regulatory organization or any governmental entity.

11. I hereby acknowledge that Sections 9 through 15 of the Agreement shall
survive my execution of this General Release.

12. I represent that I am not aware of any claim by me other than the claims
that are released by this General Release. I acknowledge that I may hereafter
discover claims or facts in addition to or different than those which I now know
or believe to exist with respect to the subject matter of the release set forth
in paragraph 2 above and which, if known or suspected at the time of entering
into this General Release, may have materially affected this General Release and
my decision to enter into it.

13. Notwithstanding anything in this General Release to the contrary, this
General Release shall not relinquish, diminish, or in any way affect any rights
or claims arising out of any breach by the Company or by any Released Party of
the Agreement after the date hereof.

14. Whenever possible, each provision of this General Release shall be
interpreted in, such manner as to be effective and valid under applicable law,
but if any provision of this General Release is held to be invalid, illegal or
unenforceable in any respect under any applicable law or rule in any
jurisdiction, such invalidity, illegality or unenforceability shall not affect
any other provision or any other jurisdiction, but this General Release shall be
reformed, construed and enforced in such jurisdiction as if such invalid,
illegal or unenforceable provision had never been contained herein.

BY SIGNING THIS GENERAL RELEASE, I REPRESENT AND AGREE THAT:

 

  1. I HAVE READ IT CAREFULLY;

 

D-3



--------------------------------------------------------------------------------

  2. I UNDERSTAND ALL OF ITS TERMS AND KNOW THAT I AM GIVING UP IMPORTANT
RIGHTS, INCLUDING, BUT NOT LIMITED TO, RIGHTS UNDER THE AGE DISCRIMINATION IN
EMPLOYMENT ACT OF 1967, AS AMENDED, TITLE VII OF THE CIVIL RIGHTS ACT OF 1964,
AS AMENDED; THE EQUAL PAY ACT OF 1963, THE AMERICANS WITH DISABILITIES ACT OF
1990, AND THE EMPLOYEE RETIREMENT INCOME SECURITY ACT OF 1974, AS AMENDED;

 

  3. I VOLUNTARILY CONSENT TO EVERYTHING IN IT;

 

  4. I HAVE BEEN ADVISED TO CONSULT WITH AN ATTORNEY BEFORE EXECUTING IT AND I
HAVE DONE SO OR, AFTER CAREFUL READING AND CONSIDERATION, I HAVE CHOSEN NOT TO
DO SO OF MY OWN VOLITION;

 

  5. I HAVE HAD AT LEAST [21][45] DAYS FROM THE DATE OF MY RECEIPT OF THIS
RELEASE TO CONSIDER IT, AND THE CHANGES MADE SINCE MY RECEIPT OF THIS RELEASE
ARE NOT MATERIAL OR WERE MADE AT MY REQUEST AND WILL NOT RESTART THE REQUIRED
[21][45]-DAY PERIOD;

 

  6. I UNDERSTAND THAT I HAVE SEVEN (7) DAYS AFTER THE EXECUTION OF THIS RELEASE
TO REVOKE IT AND THAT THIS RELEASE SHALL NOT BECOME EFFECTIVE OR ENFORCEABLE
UNTIL THE REVOCATION PERIOD HAS EXPIRED;

 

  7. I HAVE SIGNED THIS GENERAL RELEASE KNOWINGLY AND VOLUNTARILY AND WITH THE
ADVICE OF ANY COUNSEL RETAINED TO ADVISE ME WITH RESPECT TO IT; AND

 

  8. I AGREE THAT THE PROVISIONS OF THIS GENERAL RELEASE MAY NOT BE AMENDED,
WAIVED, CHANGED OR MODIFIED EXCEPT BY AN INSTRUMENT IN WRITING SIGNED BY AN
AUTHORIZED REPRESENTATIVE OF THE COMPANY AND BY ME.

 

SIGNED:  

 

    DATED:  

 

          Emad Rizk, M.D.      

 

D-4



--------------------------------------------------------------------------------

EXHIBIT E

PROPRIETARY INTERESTS PROTECTION AGREEMENT



--------------------------------------------------------------------------------

Accretive Health, Inc.

Proprietary Interests Protection Agreement

This Proprietary Interests Protection Agreement (this “Agreement”) is made and
entered into by and between Accretive Health, Inc. (the “Company”) and the
undersigned employee (“Employee”).

In addition to other good and valuable consideration, Employee is expressly
being given employment or continued employment with the Company including
certain monies, benefits, training and/or trade secrets and other confidential
information of the Company and its customers, suppliers, vendors or affiliates
to which Employee would not have access but for Employee’s relationship with the
Company in exchange for Employee agreeing to the terms of this Agreement. In
consideration of the foregoing, Employee agrees as follows:

1. Definitions.

 

  (a) The Company. For purposes of this Agreement, the “Company” shall mean
Accretive Health, Inc. and its affiliates, partners, joint ventures,
predecessors and subsidiary entities, as well as its successors and assigns.

 

  (b) The Company’s Business. For purposes of this Agreement, the “Company’s
Business” shall mean the development, marketing, sale and implementation of,
among other things, revenue cycle management services and solutions, physician
advisory services, and quality and cost products and services.

 

  (c) Confidential Information. For purposes of this Agreement, “Confidential
Information” as used in this Agreement shall include the Company’s trade secrets
as defined under Illinois law, as well as any other information or material
which is not generally known to the public, and which:

 

  (i) is generated, collected by or utilized in the operations of the Company’s
business and relates to the actual or anticipated business, research or
development of the Company; or

 

  (ii) is suggested by or results from any task assigned to Employee by the
Company or work performed by Employee for or on behalf of the Company.

Confidential Information shall not be considered generally known to the public
if Employee or others improperly reveal such information to the public without
the Company’s express written consent and/or in violation of an obligation of
confidentiality to the Company. Examples of Confidential Information include,
but are not limited to, all customer, client, supplier and vendor lists, budget
information, contents of any database, contracts, product designs, technical
know-how, engineering data, pricing and cost information, performance standards,
productivity standards, research and development work, software, business plans,
proprietary data, projections, market research,

 

E-1



--------------------------------------------------------------------------------

perceptual studies, strategic plans, marketing information, financial
information (including financial statements), sales information, training
manuals, employee lists and compensation of employees, and all other
competitively sensitive information with respect to the Company, whether or not
it is in tangible form, and including without limitation any of the foregoing
contained or described on paper or in computer software or other storage
devices, as the same may exist from time to time.

 

  (d) Restricted Area. For purposes of this Agreement, “Restricted Area” shall
mean the United States of America.

 

  (e) Inventions. For purposes of this Agreement, “Inventions” shall mean all
software programs, source or object code, improvements, formulas, developments,
ideas, processes, techniques, know-how, data, and discoveries, whether
patentable or unpatentable, conceived or reduced to practice by Employee while
in the Company’s employ, either solely or jointly with others, and whether or
not during regular working hours, and conceived or reduced to practice by
Employee within one year of the termination of Employee’s employment with the
Company that resulted from Employee’s prior work with the Company.

 

  (f) Company Inventions. For purposes of this Agreement, “Company Inventions”
shall mean any Invention that either:

 

  (i) relates, at least in part, at the time of conception or reduction to
practice of the Invention, to:

 

  (A) the Company’s Business, projects or products, or to the manufacture or
utilization thereof; or

 

  (B) the Company’s actual or demonstrably anticipated research or development;
or

 

  (ii) results, at least in part, from any work performed directly or indirectly
by Employee for the Company; or

 

  (iii) results, at least in part, from the use of the Company’s time,
materials, facilities or trade secret information.

2. Non-Solicitation. During the time in which Employee performs services for the
Company and for a period of twenty-four (24) months after the Employee ceases to
perform services for the Company, regardless of the reason, Employee shall not,
directly or indirectly, either alone or in conjunction with any person, firm,
association, company or corporation:

 

  (a) Hire, recruit, solicit or otherwise attempt to employ or retain or enter
into any business relationship with, any person who is or was an employee of the
Company within the twelve (12) month period immediately preceding the cessation
of Employee’s service with the Company; or

 

E-2



--------------------------------------------------------------------------------

  (b) Solicit the sale of any products or services that are similar to or
competitive with products or services offered by, manufactured by, designed by,
or distributed by the Company, to any person, company or entity which was a
customer or potential customer of the Company for such products or services.

 

  (c) For the avoidance of doubt, the Employee shall not be considered to have
solicited away any business or customer of the Company if that business or
customer contacts the Employee without any solicitation by the Employee or any
other person who is acting in concert with, or at the direction of, the
Employee. Further, for the avoidance of doubt, the Employee shall not be
considered to have solicited, diverted or taken away any employee of the Company
if that employee contacts the Employee without any solicitation by the Employee
or any other person who is acting in concert with, or at the direction of, the
Employee, it being the parties’ intention that the Employee will not be
prohibited from accepting solicitations from any employee when neither the
Employee nor any other person acting in concert with, or at the direction of,
the Employee contacted or otherwise solicited the employee, provided that the
foregoing shall in no way limit the application of the restriction on hiring
employees contemplated by Section 2(a) hereof.

3. Non-Disclosure.

 

  (a) Employee will not, without the Company’s prior written permission,
directly or indirectly, utilize for any purpose other than for a legitimate
business purpose solely on behalf of the Company, or directly or indirectly,
disclose to anyone outside of the Company, either during or after Employee’s
employment or relationship with the Company ends, the Company’s Confidential
Information, as long as such matters remain Confidential Information.

 

  (b) This Agreement shall not prevent Employee from revealing evidence of
criminal wrongdoing to law enforcement or prohibit Employee from divulging the
Company’s Confidential Information by order of a court or agency of competent
jurisdiction. However, Employee shall promptly inform the Company of any such
situations and shall take such reasonable steps to prevent disclosure of the
Company’s Confidential Information until the Company has been informed of such
requested disclosure and the Company has had an opportunity to respond to the
court or agency.

4. Return of Company Property. Employee agrees that, in the event that
Employee’s service to the Company is terminated for any reason, Employee shall
immediately return all of the Company’s property, including without limitation,
(i) tools, pagers, computers, printers, key cards, documents or other tangible
property of the Company, and (ii) the Company’s Confidential Information in any
media, including paper or electronic form, and Employee shall not retain in
Employee’s possession any copies of such information.

 

E-3



--------------------------------------------------------------------------------

5. Ownership of Inventions.

 

  (a) Employee shall disclose all Inventions promptly and fully to the Company.

 

  (b) Except as excluded in Section 5(e) below, Employee hereby agrees to and
hereby grants and assigns to the Company all of Employee’s right, title and
interest in and to all Company Inventions and agrees that all such Company
Inventions shall be the Company’s sole and exclusive property to the maximum
extent permitted by law.

 

  (c) Employee shall at the request of the Company (but without additional
compensation from the Company): (i) execute any and all papers and perform all
lawful acts that the Company deems necessary for the preparation, filing,
prosecution, and maintenance of applications for United States patents or
copyrights and foreign patents or copyrights on any Company Inventions,
(ii) execute such instruments as are necessary to assign to the Company or to
the Company’s nominee, all of Employee’s right, title and interest in any
Company Inventions so as to establish or perfect in the Company or in the
Company’s nominee, the entire right, title and interest in such Company
Inventions, and (iii) execute any instruments necessary or that the Company may
deem desirable in connection with any continuation, renewal or reissue of any
patents in any Company Inventions, renewal of any copyright registrations for
any Company Inventions, or in the conduct of any proceedings or litigation
relating to any Company Inventions. All expenses incurred by the Employee by
reason of the performance of any of the obligations set forth in this
Section 5(c) shall be borne by the Company.

 

  (d) Concurrent with Employee’s execution of this Agreement, Employee attaches
a list and brief description of all unpatented inventions and discoveries, if
any, made or conceived by Employee prior to Employee’s employment with the
Company and that are to be excluded from this Agreement. If no such list is
attached at the time of execution of this Agreement, it shall be conclusively
presumed that Employee has waived any right he may have to any such invention or
discovery which relates to the Company’s business.

 

  (e) Provisions (a) through (d) of this Section 5 regarding assignment of
right, title and interest do not apply to Inventions for which no equipment,
supplies, facility or trade secret information of the Company was used and which
was developed entirely on Employee’s own time, unless (i) the Inventions relate
either to the business of the Company, or to the Company’s actual or
demonstrably anticipated research or development, or (ii) the Inventions result
from any work directly or indirectly performed by the Employee for the Company.

6. Non-Competition.

 

  (a)

During the time in which Employee performs services for the Company and for a
period of twenty-four (24) months after the termination of Employee’s

 

E-4



--------------------------------------------------------------------------------

  employment with the Company, regardless of the reason, Employee shall not,
directly or indirectly, either alone or in conjunction with any person, firm,
association, company or corporation, within the Restricted Area, own, manage,
operate, or participate in the ownership, management, operation, or control of,
or be employed by or provide services to, a “Competing Business”. For the
purposes of this Agreement, the term “Competing Business” shall mean any entity
or business: (1) engaged in the business of offering finance-related services to
health care systems and hospitals, including, but not limited to, the collection
of medical debt, hospital billings and revenue management; or (2) engaged in any
other business or activity in which the Company has been engaged prior to the
date hereof or in which the Company is engaged during the term of the
Participant’s employment.

 

  (b) Notwithstanding anything to the contrary, nothing in this Section 6
prohibits Employee from being a passive owner of not more than one percent
(1%) of the outstanding stock of any class of a corporation which is publicly
traded, so long as Employee has no active participation in the business of such
corporation.

7. Employee acknowledges and agrees that the restrictions contained in this
Agreement with respect to time, geographical area and scope of activity are
reasonable and do not impose a greater restraint than is necessary to protect
the goodwill and other legitimate business interests of the Company and that the
Employee has had the opportunity to review the provisions of this Agreement with
his legal counsel.

8. By accepting or continuing employment with the Company, Employee understands
and agrees that: (a) Employee will not bring any confidential information of any
former employer, nor any proprietary work product created as part of Employee’s
duties with Employee’s former employer; and (b) Employee will not use or
disclose any former employer’s confidential information or proprietary work
product in the performance of Employee’s duties with the Company. Further,
Employee represents that Employee is not subject to any contract that would
prohibit Employee from performing Employee’s duties for the Company, and
Employee agrees not to engage in any conduct during Employee’s employment with
the Company that would violate Employee’s obligations under any agreement or
arrangement with any former employer of Employee.

9. Remedies. Employee acknowledges that the compliance with the terms of this
Agreement is necessary to protect the Confidential Information, customer
relationships and goodwill of the Company and that any breach by Employee of
this Agreement will cause continuing and irreparable injury to the Company for
which money damages would not be an adequate remedy. Employee acknowledges that
affiliates are and are intended to be third party beneficiaries of this
Agreement. Employee acknowledges that the Company and any affiliate shall, in
addition to any other rights or remedies they may have, be entitled to
injunctive relief for any breach by Employee of any part of this Agreement. This
Agreement shall not in any way limit the remedies in law or equity otherwise
available to the Company and its affiliates.

 

E-5



--------------------------------------------------------------------------------

10. Severability; Modification. It is expressly agreed by Employee that:

 

  (a) Modification. If, at the time of enforcement of this Agreement, a court
holds that the duration, geographical area or scope of activity restrictions
stated herein are unreasonable under circumstances then existing or impose a
greater restraint than is necessary to protect the goodwill and other business
interests of the Company, Employee agrees that the maximum duration, scope or
area reasonable under such circumstances will be substituted for the stated
duration, scope or area and that the court will be allowed to revise the
restrictions contained herein to cover the maximum duration, scope and area
permitted by law, in all cases giving effect to the intent of the parties that
the restrictions contained herein be given effect to the broadest extent
possible.

 

  (b) Severability. Whenever possible, each provision of this Agreement will be
interpreted in such manner as to be effective and valid under applicable law,
but if any provision of this Agreement is held to be invalid, illegal or
unenforceable in any respect under applicable law, such invalidity, illegality
or unenforceability will not affect any other provision, but this Agreement will
be reformed, construed and enforced as if such invalid, illegal or unenforceable
provision had never been contained herein.

11. Non-Disparagement. Employee understands and agrees that Employee will not
disparage the Company, its officers, directors, administrators, representatives,
employees, contractors, consultants or customers and will not engage in any
communications or other conduct which might interfere with the relationship
between the Company and its current, former, or prospective employees,
contractors, consultants, customers, suppliers, regulatory entities, and/or any
other persons or entities.

12. Applicable Law. This Agreement shall be construed, interpreted, and
enforced, and its validity and enforceability determined, strictly in accordance
with the laws of the State of Delaware without applying its conflicts of laws
principles.

13. Exclusive Jurisdiction/Venue. The parties agree that all litigation arising
out of or relating to Sections 2 (Non-Solicitation), 3 (Confidential
Information), and 6 (Non-Competition) of this Agreement must be brought in Cook
County, Illinois or the federal court of competent jurisdiction sitting in Cook
County, Illinois, and each party shall submit to and accept the exclusive
jurisdiction of such court for the purpose of such suit, legal action or
proceeding.

All other disputes, controversies or questions arising under, out of, or
relating to this Agreement or the breach thereof, other than those disputes
relating to alleged violations of Sections 2 (Non-Solicitation), 3 (Confidential
Information), and 6 (Non-Competition) of this Agreement, shall be conclusively
settled by arbitration to be held in Chicago, Illinois, in accordance with the
American Arbitration Association’s Commercial Arbitration Rules and Mediation
Procedures (the “Rules”). Arbitration shall be the parties’ exclusive remedy for
any such controversies, claims or breaches. The parties also consent to personal
jurisdiction in Chicago, Illinois with respect to such arbitration. The award
resulting from such arbitration shall be final and binding upon both parties.

 

E-6



--------------------------------------------------------------------------------

The arbitrator shall be selected by agreement between the parties, but if they
do not agree on the selection of an arbitrator within thirty (30) days after the
date of the request for arbitration, the arbitrator shall be selected pursuant
to the Rules. With respect to any claim brought to arbitration hereunder, both
the Company and Employee shall be entitled to recover whatever damages would
otherwise be available in any legal proceeding based upon the federal and/or
state law applicable to the claim. The decision of the arbitrator may be entered
and enforced in any court of competent jurisdiction by either the Company or
Employee. Each party shall pay the fees of their respective attorneys (except as
otherwise awarded by the arbitrator), the expenses of their witnesses and any
other expenses connected with representing their cases. Other costs, including
the fees of the mediator, the arbitrator, the cost of any record or transcript
of the arbitration, and administrative fees, shall be borne equally by the
parties, one-half by Employee, on the one hand, and one-half by the Company, on
the other hand.

14. Assignability. The rights herein may be assigned by the Company and shall
bind and inure to the benefit of the Company’s successors, assigns, heirs and
representatives. If the Company makes any assignment of the rights herein,
Employee agrees that this Agreement shall remain binding upon Employee in any
event.

15. Acceptance. The parties agree that this Agreement is accepted
electronically.

I hereby acknowledge that I have reviewed the Agreement and agree to comply with
the terms and conditions set forth herein.

PARTICIPANT ACCEPTANCE

[To be accepted electronically]

 

E-7



--------------------------------------------------------------------------------

EXHIBIT F

INDEMNIFICATION AGREEMENT



--------------------------------------------------------------------------------

INDEMNIFICATION AGREEMENT

This Agreement is made as of the 10th day of July, 2014, by and between
Accretive Health, Inc., a Delaware corporation (the “Corporation), and Emad
Rizk, M.D. (the “Indemnitee”), a director or officer of the Corporation.

WHEREAS, it is essential to the Corporation to retain and attract as directors
and officers the most capable persons available, and

WHEREAS, the increase in corporate litigation subjects directors and officers to
expensive litigation risks, and

WHEREAS, it is now and has always been the express policy of the Corporation to
indemnify its directors and officers, and

WHEREAS, the Corporation desires the Indemnitee to serve, or continue to serve,
as a director or officer of the Corporation.

NOW, THEREFORE, the Corporation and the Indemnitee do hereby agree as follows:

1. Agreement to Serve. The Indemnitee agrees to serve or continue to serve as a
director or officer of the Corporation for so long as the Indemnitee is duly
elected or appointed or until such time as the Indemnitee tenders a resignation
in writing.

2. Definitions. As used in this Agreement:

(a) The term “Proceeding” shall include any threatened, pending or completed
action, suit, arbitration, alternative dispute resolution proceeding,
administrative hearing or other proceeding, whether brought by or in the right
of the Corporation or otherwise and whether of a civil, criminal, administrative
or investigative nature, and any appeal therefrom.

(b) The term “Corporate Status” shall mean the status of a person who is or was,
or has agreed to become, a director or officer of the Corporation, or is or was
serving, or has agreed to serve, at the request of the Corporation, as a
director, officer, fiduciary, partner, trustee, member, employee or agent of, or
in a similar capacity with, another corporation, partnership, joint venture,
trust, limited liability company or other enterprise.

(c) The term “Expenses” shall include, without limitation, attorneys’ fees,
retainers, court costs, transcript costs, fees and expenses of experts, travel
expenses, duplicating costs, printing and binding costs, telephone charges,
postage, delivery service fees and other disbursements or expenses of the types
customarily incurred in connection with investigations, judicial or
administrative proceedings or appeals, but shall not include the amount of
judgments, fines or penalties against Indemnitee or amounts paid in settlement
in connection with such matters.

(d) References to “other enterprise” shall include employee benefit plans;
references to “fines” shall include any excise tax assessed with respect to any
employee benefit

 

F-1



--------------------------------------------------------------------------------

plan; references to “serving at the request of the Corporation” shall include
any service as a director, officer, employee or agent of the Corporation which
imposes duties on, or involves services by, such director, officer, employee, or
agent with respect to an employee benefit plan, its participants, or
beneficiaries; and a person who acted in good faith and in a manner such person
reasonably believed to be in the interests of the participants and beneficiaries
of an employee benefit plan shall be deemed to have acted in a manner “not
opposed to the best interests of the Corporation” as referred to in this
Agreement.

3. Indemnity of Indemnitee. Subject to Sections 6, 8 and 10, the Corporation
shall indemnify the Indemnitee in connection with any Proceeding as to which the
Indemnitee is, was or is threatened to be made a party (or is otherwise
involved) by reason of the Indemnitee’s Corporate Status, to the fullest extent
permitted by law (as such may be amended from time to time). In furtherance of
the foregoing and without limiting the generality thereof:

(a) Indemnification in Third-Party Proceedings. The Corporation shall indemnify
the Indemnitee in accordance with the provisions of this Section 3(a) if the
Indemnitee was or is a party to or threatened to be made a party to or otherwise
involved in any Proceeding (other than a Proceeding by or in the right of the
Corporation to procure a judgment in its favor or a Proceeding referred to in
Section 6 below) by reason of the Indemnitee’s Corporate Status or by reason of
any action alleged to have been taken or omitted in connection therewith,
against all Expenses, judgments, fines, penalties and amounts paid in settlement
actually and reasonably incurred by or on behalf of the Indemnitee in connection
with such Proceeding, if the Indemnitee acted in good faith and in a manner
which the Indemnitee reasonably believed to be in, or not opposed to, the best
interests of the Corporation (which may be negligent acts) and, with respect to
any criminal Proceeding, had no reasonable cause to believe that his or her
conduct was unlawful.

(b) Indemnification in Proceedings by or in the Right of the Corporation. The
Corporation shall indemnify the Indemnitee in accordance with the provisions of
this Section 3(b) if the Indemnitee was or is a party to or threatened to be
made a party to or otherwise involved in any Proceeding by or in the right of
the Corporation to procure a judgment in its favor by reason of the Indemnitee’s
Corporate Status or by reason of any action alleged to have been taken or
omitted in connection therewith, against all Expenses and, to the extent
permitted by law, amounts paid in settlement actually and reasonably incurred by
or on behalf of the Indemnitee in connection with such Proceeding, if the
Indemnitee acted in good faith and in a manner which the Indemnitee reasonably
believed to be in, or not opposed to, the best interests of the Corporation,
except that, if applicable law so provides, no indemnification shall be made
under this Section 3(b) in respect of any claim, issue, or matter as to which
the Indemnitee shall have been adjudged to be liable to the Corporation, unless,
and only to the extent, that the Court of Chancery of Delaware or the court in
which such action or suit was brought shall determine upon application that,
despite the adjudication of such liability but in view of all the circumstances
of the case, the Indemnitee is fairly and reasonably entitled to indemnity for
such Expenses as the Court of Chancery or such other court shall deem proper.

4. Indemnification of Expenses of Successful Party. Notwithstanding any other
provision of this Agreement, to the extent that the Indemnitee has been
successful, on the merits or otherwise, in defense of any Proceeding or in
defense of any claim, issue or matter therein

 

F-2



--------------------------------------------------------------------------------

(other than a Proceeding referred to in Section 6), the Indemnitee shall be
indemnified against all Expenses actually and reasonably incurred by or on
behalf of the Indemnitee in connection therewith. Without limiting the
foregoing, if any Proceeding or any claim, issue or matter therein is disposed
of, on the merits or otherwise (including a disposition without prejudice),
without (i) the disposition being adverse to the Indemnitee, (ii) an
adjudication that the Indemnitee was liable to the Corporation, (iii) a plea of
guilty or nolo contendere by the Indemnitee, (iv) an adjudication that the
Indemnitee did not act in good faith and in a manner the Indemnitee reasonably
believed to be in or not opposed to the best interests of the Corporation, and
(v) with respect to any criminal proceeding, an adjudication that the Indemnitee
had reasonable cause to believe his or her conduct was unlawful, the Indemnitee
shall be considered for the purposes hereof to have been wholly successful with
respect thereto.

5. Indemnification for Expenses of a Witness. To the extent that the Indemnitee
is, by reason of the Indemnitee’s Corporate Status, a witness in any Proceeding
to which the Indemnitee is not a party, the Indemnitee shall be indemnified
against all Expenses actually and reasonably incurred by or on behalf of the
Indemnitee in connection therewith.

6. Exceptions to Right of Indemnification. Notwithstanding anything to the
contrary in this Agreement, except as set forth in Section 11, the Corporation
shall not indemnify the Indemnitee in connection with a Proceeding (or part
thereof) initiated by the Indemnitee unless the initiation thereof was approved
by the Board of Directors of the Corporation. Notwithstanding anything to the
contrary in this Agreement, the Corporation shall not indemnify the Indemnitee
to the extent the Indemnitee is reimbursed from the proceeds of insurance, and
in the event the Corporation makes any indemnification payments to the
Indemnitee and the Indemnitee is subsequently reimbursed from the proceeds of
insurance, the Indemnitee shall promptly refund such indemnification payments to
the Corporation to the extent of such insurance reimbursement.

7. Contribution in the Event of Joint Liability. If the indemnification provided
for in this Agreement for any reason other than the statutory limitations of
applicable law or as provided for in this Agreement, is held by a court of
competent jurisdiction to be unavailable to an Indemnitee in respect of any
losses, claims, damages, expenses or liabilities in which the Corporation is
jointly liable with such Indemnitee, as the case may be (or would be jointly
liable if joined), then the Corporation, in lieu of indemnifying the Indemnitee
thereunder, shall contribute to the amount actually and reasonably incurred and
paid or payable by the Indemnitee as a result of such losses, claims, damages,
expenses or liabilities in such proportion as is appropriate to reflect (a) the
relative benefits received by the Corporation and the Indemnitee, and (b) the
relative fault of the Corporation and such Indemnitee in connection with the
action or inaction that resulted in such losses, claims, damages, expenses or
liabilities, as well as any other relevant equitable considerations. The
relative fault of the Corporation and the Indemnitee shall be determined by
reference to, among other things, (i) whether an untrue or alleged untrue
statement of a material fact or an omission or alleged omission to state a
material fact relates to information supplied by the Corporation or the
Indemnitee, (ii) the parties’ relative intent, knowledge, access to information
and opportunity to correct or prevent the circumstances resulting in such
losses, claims, damages, expenses or liabilities, (iii) the degree to which the
parties’ actions were motivated by intent to gain personal profit or advantage,
(iv) the degree to which the parties’ liability is primary or secondary, and
(v) the degree to which the parties’

 

F-3



--------------------------------------------------------------------------------

conduct is active or passive. The Corporation and the Indemnitee agree that it
would not be just and equitable if contribution pursuant to this Section 7 were
determined by pro rata or per capita allocation or by any other method of
allocation which does not take account of the equitable considerations referred
to in this paragraph. No person found guilty of fraudulent misrepresentation
(within the meaning of Section 11(f) of the Securities Act of 1933, as amended)
shall be entitled to contribution from any person who was not found guilty of
such fraudulent misrepresentation.

8. Notification and Defense of Claim. As a condition precedent to the
Indemnitee’s right to be indemnified, the Indemnitee must notify the Corporation
in writing as soon as practicable of any Proceeding for which indemnity will or
could be sought; provided that failure or delay to provide such notice shall not
limit the Indemnitee’s right to indemnification hereunder except to the extent
the Corporation is prejudiced by such failure or delay. With respect to any
Proceeding of which the Corporation is so notified, the Corporation will be
entitled to participate therein at its own expense and/or to assume the defense
thereof at its own expense, with legal counsel reasonably acceptable to the
Indemnitee. After notice from the Corporation to the Indemnitee of its election
so to assume such defense, the Corporation shall not be liable to the Indemnitee
for any legal or other expenses subsequently incurred by the Indemnitee in
connection with such Proceeding, other than as provided below in this Section 8.
The Indemnitee shall have the right to employ his or her own counsel in
connection with such Proceeding, but the fees and expenses of such counsel
incurred after notice from the Corporation of its assumption of the defense
thereof shall be at the expense of the Indemnitee unless (i) the employment of
counsel by the Indemnitee has been authorized by the Corporation, (ii) counsel
to the Indemnitee shall have reasonably concluded that there may be a conflict
of interest or position on any significant issue between the Corporation and the
Indemnitee in the conduct of the defense of such Proceeding or (iii) the
Corporation shall not in fact have employed counsel to assume the defense of
such Proceeding, in each of which cases the fees and expenses of counsel for the
Indemnitee shall be at the expense of the Corporation, except as otherwise
expressly provided by this Agreement, and provided that Indemnitee’s counsel
shall cooperate reasonably with the Corporation’s counsel to minimize the cost
of defending claims against the Corporation and the Indemnitee. The Corporation
shall not be entitled, without the consent of the Indemnitee, to assume the
defense of any claim brought by or in the right of the Corporation or as to
which counsel for the Indemnitee shall have reasonably made the conclusion
provided for in clause (ii) above. The Corporation shall not be required to
indemnify the Indemnitee under this Agreement for any amounts paid in settlement
of any Proceeding effected without its written consent. The Corporation shall
not settle any Proceeding in any manner that would impose any penalty or
limitation on the Indemnitee without the Indemnitee’s written consent. Neither
the Corporation nor the Indemnitee will unreasonably withhold or delay their
consent to any proposed settlement.

9. Advancement of Expenses. Subject to the provisions of Section 10, in the
event that the Corporation does not assume the defense pursuant to Section 8 of
any Proceeding of which the Corporation receives notice under this Agreement,
any Expenses actually and reasonably incurred by or on behalf of the Indemnitee
in defending such Proceeding shall be paid by the Corporation in advance of the
final disposition of such Proceeding; provided, however, that the payment of
such Expenses incurred by or on behalf of the Indemnitee in advance of the final
disposition of such Proceeding shall be made only upon receipt of an undertaking
by or on

 

F-4



--------------------------------------------------------------------------------

behalf of the Indemnitee to repay all amounts so advanced in the event that it
shall ultimately be determined that the Indemnitee is not entitled to be
indemnified by the Corporation as authorized in this Agreement. Such undertaking
shall be accepted without reference to the financial ability of the Indemnitee
to make repayment. Any advances and undertakings to repay pursuant to this
Section 9 shall be unsecured and interest-free.

10. Procedures.

(a) In order to obtain indemnification or advancement of Expenses pursuant to
this Agreement, the Indemnitee shall submit to the Corporation a written
request, including in such request such documentation and information as is
reasonably available to the Indemnitee and is reasonably necessary to determine
whether and to what extent the Indemnitee is entitled to indemnification or
advancement of Expenses. Any such indemnification or advancement of Expenses
shall be made promptly, and in any event within 30 days after receipt by the
Corporation of the written request of the Indemnitee, unless the Corporation
determines within such 30-day period that the Indemnitee did not meet the
applicable standard of conduct. Such determination, and any determination that
advanced Expenses must be repaid to the Corporation, shall be made in each
instance (a) by a majority vote of the directors of the Corporation consisting
of persons who are not at that time parties to the Proceeding (“disinterested
directors”), whether or not a quorum, (b) by a committee of disinterested
directors designated by a majority vote of disinterested directors, whether or
not a quorum, (c) if there are no disinterested directors, or if the
disinterested directors so direct, by independent legal counsel (who may, to the
extent permitted by applicable law, be regular legal counsel to the Corporation)
in a written opinion, or (d) by the stockholders of the Corporation.

(b) The termination of any Proceeding by judgment, order, settlement, conviction
or upon a plea of nolo contendere or its equivalent, shall not, of itself,
create a presumption that the Indemnitee did not act in good faith and in a
manner that the Indemnitee reasonably believed to be in, or not opposed to, the
best interests of the Corporation, and, with respect to any criminal Proceeding,
had reasonable cause to believe that his or her conduct was unlawful.

(c) The Indemnitee shall cooperate with the person, persons or entity making
such determination with respect to the Indemnitee’s entitlement to
indemnification, including providing to such person, persons or entity upon
reasonable advance request any documentation or information which is not
privileged or otherwise protected from disclosure and which is reasonably
available to the Indemnitee and reasonably necessary to such determination. Any
Expenses actually and reasonably incurred by the Indemnitee in so cooperating
shall be borne by the Corporation (irrespective of the determination as to the
Indemnitee’s entitlement to indemnification) and the Corporation hereby
indemnifies the Indemnitee therefrom.

11. Remedies. The right to indemnification or advancement of Expenses as
provided by this Agreement shall be enforceable by the Indemnitee in any court
of competent jurisdiction if the Corporation denies such request, in whole or in
part, or if no disposition thereof is made within the applicable period referred
to in Section 10. Unless otherwise required by law, the burden of proving that
indemnification or advancement of Expenses is not appropriate shall be on the
Corporation. Neither the failure of the Corporation to have made a determination
prior to

 

F-5



--------------------------------------------------------------------------------

the commencement of such action that indemnification is proper in the
circumstances because the Indemnitee has met the applicable standard of conduct,
nor an actual determination by the Corporation that the Indemnitee has not met
such applicable standard of conduct, shall be a defense to the action or create
a presumption that the Indemnitee has not met the applicable standard of
conduct. The Indemnitee’s Expenses actually and reasonably incurred in
connection with successfully establishing the Indemnitee’s right to
indemnification, in whole or in part, in any such Proceeding shall also be
indemnified by the Corporation.

12. Partial Indemnification. If the Indemnitee is entitled under any provision
of this Agreement to indemnification by the Corporation for some or a portion of
the Expenses, judgments, fines, penalties or amounts paid in settlement actually
and reasonably incurred by or on behalf of the Indemnitee in connection with any
Proceeding but not, however, for the total amount thereof, the Corporation shall
nevertheless indemnify the Indemnitee for the portion of such Expenses,
judgments, fines, penalties or amounts paid in settlement to which the
Indemnitee is entitled.

13. Subrogation. In the event of any payment under this Agreement, the
Corporation shall be subrogated to the extent of such payment to all of the
rights of recovery of the Indemnitee, who shall execute all papers required and
take all action necessary to secure such rights, including execution of such
documents as are necessary to enable the Corporation to bring suit to enforce
such rights.

14. Term of Agreement. This Agreement shall be applicable to Proceedings
commenced or continued after execution of this Agreement, whether arising from
acts or omissions occurring before or after such execution, and this Agreement
shall continue until and terminate upon the later of (a) the date when
Indemnitee is no longer subject to any possible Proceeding subject to
indemnification by reason of Indemnitee’s Corporate Status and (b) the final
termination of all Proceedings pending on the date of execution of this
Agreement in respect of which the Indemnitee is granted rights of
indemnification or advancement of Expenses hereunder and of any proceeding
commenced by the Indemnitee pursuant to Section 11 of this Agreement relating
thereto.

15. Indemnification Hereunder Not Exclusive. The indemnification and advancement
of Expenses provided by this Agreement shall not be deemed exclusive of any
other rights to which the Indemnitee may be entitled under the Certification of
Incorporation, the By-Laws, any other agreement, any vote of stockholders or
disinterested directors, the General Corporation Law of Delaware, any other law
(common or statutory), or otherwise, both as to action in the Indemnitee’s
official capacity and as to action in another capacity while holding office for
the Corporation. Nothing contained in this Agreement shall be deemed to prohibit
the Corporation from purchasing and maintaining insurance, at its expense, to
protect itself or the Indemnitee against any expense, liability or loss incurred
by it or the Indemnitee in any such capacity, or arising out of the Indemnitee’s
status as such, whether or not the Indemnitee would be indemnified against such
expense, liability or loss under this Agreement; provided that the Corporation
shall not be liable under this Agreement to make any payment of amounts
otherwise indemnifiable hereunder if and to the extent that the Indemnitee has
otherwise actually received such payment under any insurance policy, contract,
agreement or otherwise.

 

F-6



--------------------------------------------------------------------------------

16. No Special Rights. Nothing herein shall confer upon the Indemnitee any right
to continue to serve as an officer or director of the Corporation for any period
of time or at any particular rate of compensation.

17. Savings Clause. If this Agreement or any portion thereof shall be
invalidated on any ground by any court of competent jurisdiction, then the
Corporation shall nevertheless indemnify the Indemnitee as to Expenses,
judgments, fines, penalties and amounts paid in settlement with respect to any
Proceeding to the full extent permitted by any applicable portion of this
Agreement that shall not have been invalidated and to the fullest extent
permitted by applicable law.

18. Counterparts. This Agreement may be executed in any number of counterparts,
each of which shall constitute the original.

19. Successors and Assigns. This Agreement shall be binding upon the Corporation
and its successors and assigns and shall inure to the benefit of the estate,
heirs, executors, administrators and personal representatives of the Indemnitee.

20. Headings. The headings of the paragraphs of this Agreement are inserted for
convenience only and shall not be deemed to constitute part of this Agreement or
to affect the construction thereof.

21. Modification and Waiver. This Agreement may be amended from time to time to
reflect changes in Delaware law or for other reasons. No supplement,
modification or amendment of this Agreement shall be binding unless executed in
writing by both of the parties hereto. No waiver of any of the provisions of
this Agreement shall be deemed or shall constitute a waiver of any other
provision hereof nor shall any such waiver constitute a continuing waiver.

22. Notices. All notices, requests, demands and other communications hereunder
shall be in writing and shall be deemed to have been given (i) when delivered by
hand or (ii) if mailed by certified or registered mail with postage prepaid, on
the third day after the date on which it is so mailed:

 

  (a) if to the Indemnitee, to the address on file in the books and records of
the Company:

 

  (b) if to the Corporation, to:

Accretive Health, Inc.

401 North Michigan Avenue

Suite 2700

Chicago, IL 60611

Attention: General Counsel

or to such other address as may have been furnished to the Indemnitee by the
Corporation or to the Corporation by the Indemnitee, as the case may be.

 

F-7



--------------------------------------------------------------------------------

23. Applicable Law. This Agreement shall be governed by, and construed and
enforced in accordance with, the laws of the State of Delaware. The Indemnitee
may elect to have the right to indemnification or reimbursement or advancement
of Expenses interpreted on the basis of the applicable law in effect at the time
of the occurrence of the event or events giving rise to the applicable
Proceeding, to the extent permitted by law, or on the basis of the applicable
law in effect at the time such indemnification or reimbursement or advancement
of Expenses is sought. Such election shall be made, by a notice in writing to
the Corporation, at the time indemnification or reimbursement or advancement of
Expenses is sought; provided, however, that if no such notice is given, and if
the General Corporation Law of Delaware is amended, or other Delaware law is
enacted, to permit further indemnification of the directors and officers, then
the Indemnitee shall be indemnified to the fullest extent permitted under the
General Corporation Law, as so amended, or by such other Delaware law, as so
enacted.

24. Enforcement. The Corporation expressly confirms and agrees that it has
entered into this Agreement in order to induce the Indemnitee to continue to
serve as an officer or director of the Corporation, and acknowledges that the
Indemnitee is relying upon this Agreement in continuing in such capacity.

25. Entire Agreement. This Agreement sets forth the entire agreement of the
parties hereto in respect of the subject matter contained herein and supersedes
all prior agreements, whether oral or written, by any officer, employee or
representative of any party hereto in respect of the subject matter contained
herein; and any prior agreement of the parties hereto in respect of the subject
matter contained herein is hereby terminated and cancelled. For avoidance of
doubt, the parties confirm that the foregoing does not apply to or limit the
Indemnitee’s rights under Delaware law or the Corporation’s Certificate of
Incorporation or By-Laws.

26. Consent to Suit. In the case of any dispute under or in connection with this
Agreement, the Indemnitee may only bring suit against the Corporation in the
Court of Chancery of the State of Delaware. The Indemnitee hereby consents to
the exclusive jurisdiction and venue of the courts of the State of Delaware, and
the Indemnitee hereby waives any claim the Indemnitee may have at any time as to
forum non conveniens with respect to such venue. The Corporation shall have the
right to institute any legal action arising out of or relating to this Agreement
in any court of competent jurisdiction. Any judgment entered against either of
the parties in any proceeding hereunder may be entered and enforced by any court
of competent jurisdiction.

[signature page follows]

 

F-8



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the day and year first above written.

 

ACCRETIVE HEALTH, INC.

By:

 

LOGO [g679613mage10.jpg]

 

 

Name: Steven Shulman Title: Chairman of the Board INDEMNITEE:

LOGO [g679613image004.jpg]

 

Name: Emad Rizk, M.D.

 

F-9